             Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 1 of 94




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
                          1
    BELK, INC., et al.,                                               ) Case No. 21-30630 (MI)
                                                                      )
                              Reorganized Debtors.                    ) (Jointly Administered)
                                                                      )

                        REORGANIZED DEBTORS’ APPLICATION
                     FOR ENTRY OF AN ORDER AUTHORIZING THE
                RETENTION AND EMPLOYMENT OF KIRKLAND & ELLIS LLP
             AND KIRKLAND & ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR
             THE REORGANIZED DEBTORS EFFECTIVE AS OF FEBRUARY 23, 2021

This application seeks an order that may adversely affect you. If you oppose the application, you should immediately
contact the moving party to resolve the dispute. If you and the moving party cannot agree, you must file a response and
send a copy to the moving party. You must file and serve your response within 21 days of the date this was served on you.
Your response must state why the application should not be granted. If you do not file a timely response, the relief may be
granted without further notice to you. If you oppose the application and have not reached an agreement, you must attend
the hearing. Unless the parties agree otherwise, the court may consider evidence at the hearing and may decide the motion
at the hearing.

Represented parties should act through their attorney.


             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors,” and

before the Effective Date (as defined herein), the “Debtors”) file this application (this

“Application”) for the entry of an order (the “Order”), substantially in the form attached hereto,

authorizing the Reorganized Debtors to retain and employ Kirkland & Ellis LLP and Kirkland &

Ellis International LLP (collectively, “Kirkland”) as their attorneys effective as of the Petition Date

(as defined herein).


             In support of this Application, the Reorganized Debtors submit the declaration of Steven

N. Serajeddini, the president of Steven N. Serajeddini, P.C., a partner of Kirkland & Ellis LLP,


1      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
       the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
       Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 2 of 94




and a partner of Kirkland & Ellis International LLP (the “Serajeddini Declaration”), which is

attached hereto as Exhibit A and the declaration of William Langley, the Chief Financial Officer

of Belk, Inc., which is attached hereto as Exhibit B (the “Langley Declaration”). In further support

of this Application, the Reorganized Debtors state as follows.

                                     Jurisdiction and Venue

       1.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2). The Reorganized Debtors confirm their

consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the entry of a final order by the Bankruptcy Court in connection with this Applicatio n

to the extent that it is later determined that the Bankruptcy Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article III of the

United States Constitution.

       2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.      The bases for the relief requested herein are sections 327(a) and 330 of title 11 of

the United States Code (the “Bankruptcy Code”), Bankruptcy Rules 2014(a) and 2016 of the, and

rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District of Texas (the

“Bankruptcy Local Rules”).

                                           Background

       4.      On February 23, 2021 (the “Petition Date”), each of the Debtors filed a voluntar y

petition for relief under chapter 11 of the Bankruptcy Code. In connection therewith, on the

Petition Date, the Debtors filed their Joint Prepackaged Plan of Reorganization of Belk, Inc. and

Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (Technical Modifications)

[Docket No. 10] (the “Plan”) and a related Disclosure Statement Relating to the Joint Prepackaged
                                                 2
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 3 of 94




Plan of Reorganization of Belk, Inc. and Its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 9] (the “Disclosure Statement”). One hundred percent of the voting

creditors voted in favor of the Plan.

        5.     At a hearing on February 24, 2021, the Court approved the Disclosure Statement,

confirmed the Plan, and entered the Order Approving the Debtors’ Disclosure Statement for, and

Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan [Docket No. 61] (the “Confirma tio n

Order”). On February 24, 2021, the effective date of the Plan occurred (the “Effective Date”) and

the Reorganized Debtors filed the Notice of (I) Entry of Order Approving the Debtors’ Disclosure

Statement for, and Confirming, the Debtors’ Joint Prepackaged Chapter 11 Plan and (II)

Occurrence of the Effective Date [Docket No. 66].

        6.     During these chapter 11 cases, the Debtors operated their businesses and managed

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        7.   A description of the Debtors’ businesses, the reasons for commencing the chapter 11

cases, and the relief sought from the Court to allow for a smooth transition into chapter 11 are set

forth in the Declaration of William Langley, Chief Financial Officer of Belk, Inc., in Support of

Chapter 11 Petitions and First Day Motions [Docket No. 8], incorporated herein by reference.

                                        Relief Requested

        8.     By this Application, the Reorganized Debtors seek entry of the Order authorizing

the retention and employment of Kirkland as their attorneys in accordance with the terms and

conditions set forth in that certain engagement letter between the Debtors and Kirkland effective

as of December 18, 2020 (the “Engagement Letter”), a copy of which is attached as Exhibit 1 to

the Order and incorporated herein by reference.



                                                  3
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 4 of 94




                                           Kirkland’s Qualifications

        9.       The Reorganized Debtors seek to retain Kirkland because of Kirkland’s recognized

expertise and extensive experience and knowledge in the field of debtors’ protections, creditors’

rights, and business reorganizations under chapter 11 of the Bankruptcy Code.

        10.      Kirkland has been actively involved in major chapter 11 cases and has represented

debtors in many cases, including, among others: In re Gulfport Energy Corp., No. 20-35562 (DRJ)

(Bankr. S.D. Tex. Jan. 11, 2021); In re iQor Holdings Inc., No. 20-34500 (DRJ) (Bankr. S.D. Tex.

Jan. 8, 2021); In re Valaris plc, No. 20-34114 (MI) (Bankr. S.D. Tex. Oct. 9, 2020); In re Tailored

Brands, Inc., No. 20-33900 (MI) (Bankr. S.D. Tex. Oct. 6, 2020); In re Arena Energy, LP,

No. 20-34215 (MI) (Bankr. S.D. Tex. Sept. 25, 2020); In re Denbury Res. Inc., No. 20-33801

(DRJ) (Bankr. S.D. Tex. Sept. 22, 2020); In re BJ Services, LLC, No. 20-33627 (MI) (Bankr. S.D.

Tex. Sept. 4, 2020); In re Mood Media Corp., No. 20-33768 (MI) (Bankr. S.D. Tex. Sept. 3, 2020);

In re Covia Holdings Corp., No. 20-33295 (DRJ) (Bankr. S.D. Tex. Aug. 3, 2020); In re

Chesapeake Energy Corp., No. 20-33233 (DRJ) (Bankr. S.D. Tex. Jul. 20, 2020); In re Stage

Stores, Inc., No. 20-32564 (DRJ) (Bankr. S.D. Tex. Jul. 10, 2020); In re J.C. Penney Co., Inc., No.

20-20182 (Bankr. S.D. Tex. Jul. 2, 2020); In re Ultra Petroleum Corp., No. 20-32631 (MI) (Bankr.

S.D. Tex. Jun. 29, 2020); In re Neiman Marcus Grp. Ltd LLC, No. 20-32519 (DRJ) (Bankr. S.D.

Tex. Jun. 26, 2020); In re Hornbeck Offshore Servs. Inc., No. 20-32679 (DRJ) (Bankr. S.D. Tex.

Jun. 18, 2020). 2

        11.      In preparing for its representation of the Debtors in these chapter 11 cases, Kirkland

became familiar with the Debtors’ businesses and many of the potential legal issues that might



2   Because of the voluminous nature of the orders cited in this Application, they are not attached to this Application.
    Copies of these orders are available upon request to Kirkland.


                                                          4
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 5 of 94




have arisen in the context of these chapter 11 cases. The Reorganized Debtors believe that

Kirkland was both well-qualified and uniquely able to represent the Debtors in these chapter 11

cases in an efficient and timely manner.

                                     Services to be Provided

       12.     Subject to further order of the Court, and consistent with the Engagement Letter,

the Reorganized Debtors request the retention and employment of Kirkland for rendering the

following legal services:

               a.      advising the Debtors with respect to their powers and duties as debtors in
                       possession in the continued management and operation of their businesses
                       and properties;

               b.      advising and consulting on the conduct of these chapter 11 cases, includ ing
                       all of the legal and administrative requirements of operating in chapter 11;

               c.      attending meetings and negotiating with representatives of creditors and
                       other parties in interest;

               d.      taking all necessary actions to protect and preserve the Debtors’ estates,
                       including prosecuting actions on the Debtors’ behalf, defending any action
                       commenced against the Debtors, and representing the Debtors in
                       negotiations concerning litigation in which the Debtors are involved,
                       including objections to claims filed against the Debtors’ estates;

               e.      preparing pleadings in connection with these chapter 11 cases, includ ing
                       motions, applications, answers, orders, reports, and papers necessary or
                       otherwise beneficial to the administration of the Debtors’ estates;

               f.      representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and any potential postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the interests
                       of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a chapter
                       11 plan and all documents related thereto; and


                                                 5
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 6 of 94




                  k.       performing all other necessary legal services for the Debtors in connection
                           with the prosecution of these chapter 11 cases, including: (i) analyzing the
                           Debtors’ leases and contracts and the assumption and assignment or
                           rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                           (iii) advising the Debtors on corporate and litigation matters.

                                          Professional Compensation

        13.       Kirkland intends to apply for compensation for professional services rendered on

an hourly basis and reimbursement of expenses incurred in connection with these chapter 11 cases,

subject to the Court’s approval and in compliance with applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and any other applicable procedures

and orders of the Court. The hourly rates and corresponding rate structure Kirkland used in these

chapter 11 cases are the same as the hourly rates and corresponding rate structure that Kirkland

uses in other restructuring matters, as well as similar complex corporate, securities, and litiga tio n

matters whether in court or otherwise, regardless of whether a fee application is required. These

rates and the rate structure reflect that such restructuring and other complex matters typically are

national in scope and involve great complexity, high stakes, and severe time pressures.

        14.       Kirkland operates in a national marketplace for legal services in which rates are

driven by multiple factors relating to the individual lawyer, his or her area of specialization, the

firm’s expertise, performance, and reputation, the nature of the work involved, and other factors.

        15.       Kirkland’s current hourly rates for matters related to these chapter 11 cases range

as follows: 3




3   For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
    currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
    conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may exceed
    the billing rates listed in the chart herein. While the rate ranges provided for in this Application may change if
    an individual leaves or joins Kirkland, if any such individual’s billing rate falls outside the ranges disclosed above,
    Kirkland does not intend to update the ranges for such circumstances.


                                                            6
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 7 of 94




                                Billing Category                    U.S. Range
                                      Partners                     $1,080-$1,895
                                    Of Counsel                      $625-$1,845
                                    Associates                      $625-$1,195
                                Paraprofessionals                    $255-$475

        16.      Kirkland’s hourly rates are set at a level designed to compensate Kirkland fairly for

the work of its attorneys and paraprofessionals and to cover fixed and routine expenses. Hourly

rates vary with the experience and seniority of the individuals assigned. These hourly rates are

subject to periodic adjustments to reflect economic and other conditions. 4

        17.      Kirkland represented the Reorganized Debtors during the three-month period

before the Petition Date, using the hourly rates listed above and in the Serajeddini Declaration.

Moreover, these hourly rates are consistent with the rates that Kirkland charges other comparable

chapter 11 clients, regardless of the location of the chapter 11 case.

        18.      Kirkland’s rate structure is appropriate and not significantly different from (a) the

rates that Kirkland charges for other similar types of representations or (b) the rates that other

comparable counsel would charge to do work substantially similar to the work Kirkland performed

in these chapter 11 cases.

        19.      It is Kirkland’s policy to charge its clients in all areas of practice for identifiab le,

non-overhead expenses incurred in connection with the client’s case that would not have been

incurred except for representation of that particular client. It is also Kirkland’s policy to charge

its clients only the amount actually incurred by Kirkland in connection with such items. Examples




4   For example, like many of its peer law firms, Kirkland typically increases the hourly billing rate of attorneys and
    paraprofessionals twice a year in the form of: (i) step increases historically awarded in the ordinary course on the
    basis of advancing seniority and promotion and (ii) periodic increases within each attorney’s and
    paraprofessional’s current level of seniority. The step increases do not constitute “rate increases” (as the term is
    used in the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
    Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013).


                                                          7
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 8 of 94




of such expenses include postage, overnight mail, courier delivery, transportation, overtime

expenses, computer-assisted legal research, photocopying, airfare, meals, and lodging.

        20.      To ensure compliance with all applicable deadlines in these chapter 11 cases, from

time to time Kirkland utilizes the services of overtime secretaries. Kirkland charges fees for these

services pursuant to the Engagement Letter, which permits Kirkland to bill the Debtors or the

Reorganized Debtors, as applicable, for overtime secretarial charges that arise out of business

necessity. In addition, Kirkland professionals also may charge their overtime meals and overtime

transportation to the Debtors or Reorganized Debtors, as applicable, consistent with prepetition

practices.

        21.      Kirkland charged the Debtors no more than $0.16 per page for standard duplicatio n

in these chapter 11 cases.       Kirkland did not charge the Debtors for incoming facsimile

transmissions.    Kirkland has negotiated a discounted rate for Westlaw computer-assisted legal

research. Computer-assisted legal research was used whenever the researcher determines that

using Westlaw was more cost effective than using traditional (non-computer assisted legal

research) techniques.

              Compensation Received by Kirkland from the Reorganized Debtors

        22.      Per the terms of the Engagement Letter, on December 18, 2020, the Debtors paid

$500,000 to Kirkland, which, as stated in the Engagement Letter, constituted an “advance payment

retainer” as defined in Rule 1.15(c) of the Illinois Rules of Professional Conduct and Dowling v.

Chicago Options Assoc., Inc., 875 N.E.2d 1012, 1018 (Ill. 2007). Subsequently, the Debtors paid

to Kirkland additional advance payment retainer totaling $2,900,017.92 in the aggregate. As stated

in the Engagement Letter, any advance payment retainer is earned by Kirkland upon receipt, any

advance payment retainer becomes the property of Kirkland upon receipt, the Reorganized Debtors

no longer have a property interest in any advance payment retainer upon Kirkland’s receipt, any
                                                 8
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 9 of 94




advance payment retainer will be placed in Kirkland’s general account and will not be held in a

client trust account, and the Reorganized Debtors will not earn any interest on any advance

payment retainer. 5

        23.      Pursuant to Bankruptcy Rule 2016(b), Kirkland has neither shared nor agreed to

share (a) any compensation it has received or may receive with another party or person, other than

with the partners, associates, and contract attorneys associated with Kirkland or (b) any

compensation another person or party has received or may receive.

        24.      As of the Petition Date, the Debtors did not owe Kirkland any amounts for legal

services rendered before the Petition Date. Although certain expenses and fees may have been

incurred but not yet applied to Kirkland’s advance payment retainer, the amount of Kirkland’s

advance payment retainer always exceeded any amounts listed or to be listed on statements

describing services rendered and expenses incurred (on a “rates times hours” and “dates of

expenses incurred” basis) prior to the Petition Date.

                                       Kirkland’s Disinterestedness

        25.      To the best of the Reorganized Debtors’ knowledge and as disclosed herein and in

the Serajeddini Declaration, (a) Kirkland is a “disinterested person” within the meaning of section

101(14) of the Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does

not hold or represent an interest adverse to the Reorganized Debtors’ estates and (b) Kirkland has

no connection to the Reorganized Debtors, their creditors, or other parties in interest, except as

may be disclosed in the Serajeddini Declaration.



5   The Engagement Letter permits Kirkland to retain any prepetition advance payment retainer held by Kirkland as
    of the Petition Date rather than applying such prepetition advance payment retainer to pay postpetition fees and
    expenses. In light of the facts and circumstances of these chapter 11 cases, Kirkland will retain any prepetition
    advance payment retainer held by Kirkland as of the Petition Date and will not apply any such amounts to
    postpetition fees and expenses.


                                                         9
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 10 of 94




                                      Supporting Authority

       26.     The Reorganized Debtors seek retention of Kirkland as their attorneys pursuant to

section 327(a) of the Bankruptcy Code, which provides that a debtor, subject to Court approval:

               [M]ay employ one or more attorneys, accountants, appraisers,
               auctioneers, or other professional persons, that do not hold or
               represent an interest adverse to the estate, and that are disintere sted
               persons, to represent or assist the [debtor] in carrying out the
               [debtor]’s duties under this title.

11 U.S.C. § 327(a).

       27.     Bankruptcy Rule 2014(a) requires that an application for retention include:

               [S]pecific facts showing the necessity for the employment, the name
               of the [firm] to be employed, the reasons for the selection, the
               professional services to be rendered, any proposed arrangement for
               compensation, and, to the best of the applicant’s knowledge, all of
               the [firm’s] connections with the debtor, creditors, any other party
               in interest, their respective attorneys and accountants, the United
               States trustee, or any person employed in the office of the United
               States trustee.

Fed. R. Bankr. P. 2014.

       28.     For all the reasons stated above and in the Serajeddini Declaration, the retention

and employment of Kirkland as counsel to the Debtors is warranted. Further, as stated in the

Serajeddini Declaration, Kirkland is a “disinterested person” within the meaning of section

101(14) of the Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does

not hold or represent an interest adverse to the Debtors’ estates and has no connection to the

Debtors, their creditors, or other parties in interest, except as may be disclosed in the Serajeddini

Declaration.

                                               Notice

       29.     The Reorganized Debtors will provide notice of this Application to the following

parties: (a) the United States Trustee for the Southern District of Texas; (b) the holders of the 30


                                                 10
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 11 of 94




largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative agent

under the ABL Facility and counsel thereto; (d) the administrative agent under the Debtors’

prepetition term loan facilities and counsel thereto; (e) counsel to the Ad Hoc First Lien Term

Lender Group; (f) counsel to the Ad Hoc Crossover Lender Group; (g) counsel to the Sponsor; (h)

the United States Attorney’s Office for the Southern District of Texas; (i) the Internal Revenue

Service; (j) the United States Securities and Exchange Commission; (k) the state attorneys general

for states in which the Reorganized Debtors conduct business; and (l) any party that has requested

notice pursuant to Bankruptcy Rule 2002. A copy of this Application is also available on the

website of the Reorganized Debtors’ notice and claims agent at https://cases.primeclerk.com/be lk.

In light of the nature of the relief requested, no other or further notice is required.




                                                   11
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 12 of 94




        WHEREFORE, the Reorganized         Debtors request that the Court enter the Order,

substantially in the form attached hereto, granting the relief requested herein and granting such

other relief as is just and proper.

 Dated: March 8, 2021                                /s/ William Langley
                                                     William Langley
                                                     Chief Financial Officer of Belk, Inc.




                                               12
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 13 of 94




                                     Certificate of Service

        I certify that on March 8, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                      /s/ Kristhy M. Peguero
                                                      Kristhy M. Peguero




                                               13
Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 14 of 94




                            EXHIBIT A

                       Serajeddini Declaration
             Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 15 of 94




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
                           1
    BELK, INC., et al.,                                               ) Case No. 21-30630 (MI)
                                                                      )
                               Reorganized Debtors.                   ) (Jointly Administered)
                                                                      )

                    DECLARATION OF STEVEN N. SERAJEDDINI
                  IN SUPPORT OF THE REORGANIZED DEBTORS’
              APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING
        THE RETENTION AND EMPLOYMENT OF KIRKLAND & ELLIS LLP AND
           KIRKLAND & ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR
         THE REORGANIZED DEBTORS EFFECTIVE AS OF FEBRUARY 23, 2021

             I, Steven N. Serajeddini, being duly sworn, state the following under penalty of perjury:

             1.     I am the president of Steven N. Serajeddini, P.C., a partner of the law firm of

Kirkland & Ellis LLP, located at 601 Lexington Avenue, New York, New York 10022, and a

partner of Kirkland & Ellis International, LLP (together with Kirkland & Ellis LLP, collective ly,

“Kirkland”). 2       I am one of the lead attorneys from Kirkland working on the above-captioned

chapter 11 cases. I am a member in good standing of the Bar of the State of New York and the

State of Illinois, and I have been admitted to practice in Southern District of New York and the

Northern District of Illinois. There are no disciplinary proceedings pending against me.

             2.     I submit this declaration (the “Declaration”) in support of the Reorganized Debtors’

Application for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis

LLP and Kirkland & Ellis International LLP as Attorneys for the Reorganized Debtors Effective


1      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
       the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
       Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
2      Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Application.
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 16 of 94




as of February 23, 2021 (the “Application”). 3               Except as otherwise noted, I have personal

knowledge of the matters set forth herein.

                                          Kirkland’s Qualifications

        4.       The Reorganized Debtors seek to retain Kirkland because of Kirkland’s recognized

expertise and extensive experience and knowledge in the field of debtors’ protections, creditors’

rights, and business reorganizations under chapter 11 of the Bankruptcy Code.

        5.       Kirkland has been actively involved in major chapter 11 cases and has represented

debtors in many cases, including, among others: In re Gulfport Energy Corp., No. 20-35562 (DRJ)

(Bankr. S.D. Tex. Jan. 11, 2021); In re iQor Holdings Inc., No. 20-34500 (DRJ) (Bankr. S.D. Tex.

Jan. 8, 2021); In re Valaris plc, No. 20-34114 (MI) (Bankr. S.D. Tex. Oct. 9, 2020); In re Tailored

Brands, Inc., No. 20-33900 (MI) (Bankr. S.D. Tex. Oct. 6, 2020); In re Arena Energy, LP,

No. 20-34215 (MI) (Bankr. S.D. Tex. Sept. 25, 2020); In re Denbury Res. Inc., No. 20-33801

(DRJ) (Bankr. S.D. Tex. Sept. 22, 2020); In re BJ Services, LLC, No. 20-33627 (MI) (Bankr. S.D.

Tex. Sept. 4, 2020); In re Mood Media Corp., No. 20-33768 (MI) (Bankr. S.D. Tex. Sept. 3, 2020);

In re Covia Holdings Corp., No. 20-33295 (DRJ) (Bankr. S.D. Tex. Aug. 3, 2020); In re

Chesapeake Energy Corp., No. 20-33233 (DRJ) (Bankr. S.D. Tex. Jul. 20, 2020); In re Stage

Stores, Inc., No. 20-32564 (DRJ) (Bankr. S.D. Tex. Jul. 10, 2020); In re J.C. Penney Co., Inc., No.

20-20182 (Bankr. S.D. Tex. Jul. 2, 2020); In re Ultra Petroleum Corp., No. 20-32631 (MI) (Bankr.

S.D. Tex. Jun. 29, 2020); In re Neiman Marcus Grp. Ltd LLC, No. 20-32519 (DRJ) (Bankr. S.D.




3   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.

                                                         2
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 17 of 94




Tex. Jun. 26, 2020); In re Hornbeck Offshore Servs. Inc., No. 20-32679 (DRJ) (Bankr. S.D. Tex.

Jun. 18, 2020). 4

        6.       In preparing for its representation of the Debtors in these chapter 11 cases, Kirkland

became familiar with the Debtors’ businesses and many of the potential legal issues that might

have arisen in the context of these chapter 11 cases. I believe that Kirkland is and was both

well-qualified and uniquely able to represent the Debtors in these chapter 11 cases in an effic ie nt

and timely manner.

                                            Services to Be Provided

        7.       Subject to further order of the Court and that certain engagement letter dated

December 18, 2020 (the “Engagement Letter”), a copy of which is attached as Exhibit 1 to the

Order, the Debtors retained Kirkland to render, without limitation, the following legal services:

                 a.        advising the Debtors with respect to their powers and duties as debtor in
                           possession in the continued management and operation of its businesses and
                           properties;

                 b.        advising and consulting on the conduct of these chapter 11 cases, includ ing
                           all of the legal and administrative requirements of operating in chapter 11;

                 c.        attending meetings and negotiating with representatives of creditors and
                           other parties in interest;

                 d.        taking all necessary actions to protect and preserve the Debtors’ estates,
                           including prosecuting actions on the Debtors’ behalf, defending any action
                           commenced against the Debtors, and representing the Debtors in
                           negotiations concerning litigation in which the Debtors are involved,
                           including objections to claims filed against the Debtors’ estates;

                 e.        preparing pleadings in connection with these chapter 11 cases, includ ing
                           motions, applications, answers, orders, reports, and papers necessary or
                           otherwise beneficial to the administration of the Debtors’ estates;



4   Because of the voluminous nature of the orders cited in this Declaration, they are not attached to this Declaration.
    Copies of these orders are available upon request to Kirkland.

                                                          3
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 18 of 94




               f.      representing the Debtors in connection with obtaining authority to continue
                       using cash collateral and any potential postpetition financing;

               g.      advising the Debtors in connection with any potential sale of assets;

               h.      appearing before the Court and any appellate courts to represent the interests
                       of the Debtors’ estates;

               i.      advising the Debtors regarding tax matters;

               j.      taking any necessary action on behalf of the Debtors to negotiate, prepare,
                       and obtain approval of a disclosure statement and confirmation of a chapter
                       11 plan and all documents related thereto; and

               k.      performing all other necessary legal services for the Debtors in connection
                       with the prosecution of these chapter 11 cases, including: (i) analyzing the
                       Debtors’ leases and contracts and the assumption and assignment or
                       rejection thereof; (ii) analyzing the validity of liens against the Debtors; and
                       (iii) advising the Debtors on corporate and litigation matters.

                                   Professional Compensation

       8.      Kirkland intends to apply for compensation for professional services rendered on

an hourly basis and reimbursement of expenses incurred in connection with these chapter 11 cases,

subject to the Court’s approval and in compliance             with applicable provisions       of the

Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules, and any other applicable

procedures and orders of the Court. The hourly rates and corresponding rate structure Kirkland

used in these chapter 11 cases are the same as the hourly rates and corresponding rate structure

that Kirkland uses in other debtor representations, and are comparable to the hourly rates and

corresponding rate structure that Kirkland uses for complex corporate, securities, and litiga tio n

matters whether in court or otherwise, regardless of whether a fee application is required. These

rates and the rate structure reflect that such restructuring and other complex matters typically are

national in scope and involve great complexity, high stakes, and severe time pressures.




                                                  4
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 19 of 94




        9.        Kirkland operates in a national marketplace for legal services in which rates are

driven by multiple factors relating to the individual lawyer, his or her area of specialization, the

firm’s expertise, performance, and reputation, the nature of the work involved, and other factors.

        10.       Kirkland’s current hourly rates for matters related to these chapter 11 cases range

as follows: 5

                                Billing Category                     U.S. Range
                                      Partners                      $1,080-$1,895
                                    Of Counsel                       $625-$1,845
                                    Associates                       $625-$1,195
                                Paraprofessionals                     $255-$475

        11.       Kirkland’s hourly rates are set at a level designed to compensate Kirkland fairly for

the work of its attorneys and paralegals and to cover fixed and routine expenses. Hourly rates vary

with the experience and seniority of the individuals assigned. These hourly rates are subject to

periodic adjustments to reflect economic and other conditions. 6

        12.       It is Kirkland’s policy to charge its clients in all areas of practice for identifiab le,

non-overhead expenses incurred in connection with the client’s case that would not have been

incurred except for representation of that particular client. It is also Kirkland’s policy to charge

its clients only the amount actually incurred by Kirkland in connection with such items. Examples




5   For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
    currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
    conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may exceed
    the billing rates listed in the chart herein. While the rate ranges provided for in this Application may change if
    an individual leaves or joins Kirkland, and if any such individual’s billing rate falls outside the ranges disclosed
    above, Kirkland does not intend to update the ranges for such circumstances.
6   For example, like many of its peer law firms, Kirkland typically increases the hourly billing rate of attorneys and
    paraprofessionals twice a year in the form of: (i) step increases historically awarded in the ordinary course on the
    basis of advancing seniority and promotion and (ii) periodic increases within each attorney’s and
    paraprofessional’s current level of seniority. The step increases do not constitute “rate increases” (as the term is
    used in the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
    Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013).

                                                           5
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 20 of 94




of such expenses include postage, overnight mail, courier delivery, transportation, overtime

expenses, computer-assisted legal research, photocopying, airfare, meals, and lodging.

       13.       To ensure compliance with all applicable deadlines in these chapter 11 cases,

Kirkland utilizes the services of overtime secretaries. Kirkland charges fees for these services

pursuant to the Engagement Letter between Kirkland and the Debtors, which permits Kirkland to

bill the Reorganized Debtors for overtime secretarial charges that arise out of business necessity.

In addition, Kirkland professionals also may charge their overtime meals and overtime

transportation to the Reorganized Debtors, consistent with prepetition practices.

       14.       Kirkland charged the Debtors no more than $0.16 per page for standard duplicatio n

in these chapter 11 cases.       Kirkland did not charge the Debtors for incoming facsimile

transmissions.    Kirkland has negotiated a discounted rate for Westlaw computer-assisted legal

research. Computer-assisted legal research is used whenever the researcher determines that using

Westlaw is more cost effective than using traditional (non-computer assisted legal research)

techniques.

              Compensation Received by Kirkland from the Reorganized Debtors

       15.       Per the terms of the Engagement Letter, on December 18, 2020, the Debtors paid

$500,000 to Kirkland, which, as stated in the Engagement Letter, constituted an “advance payment

retainer” as defined in Rule 1.15(c) of the Illinois Rules of Professional Conduct and Dowling v.

Chicago Options Assoc., Inc., 875 N.E.2d 1012, 1018 (Ill. 2007). Subsequently, the Debtors paid

to Kirkland additional advance payment retainer totaling $2,900,017.92 in the aggregate. As stated

in the Engagement Letter, any advance payment retainer is earned by Kirkland upon receipt, any

advance payment retainer becomes the property of Kirkland upon receipt, the Reorganized Debtors

no longer have a property interest in any advance payment retainer upon Kirkland’s receipt, any

                                                 6
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 21 of 94




advance payment retainer will be placed in Kirkland’s general account and will not be held in a

client trust account, and the Reorganized Debtors will not earn any interest on any advance

payment retainer. 7

        16.      As of the Petition Date, the Debtors did not owe Kirkland any amounts for legal

services rendered before the Petition Date. Although certain expenses and fees may have been

incurred, but not yet applied to Kirkland’s advance payment retainer, Kirkland’s total advance

payment retainer always exceeded any amounts listed or to be listed on statements describing

services rendered and expenses incurred (on a “rates times hours” and “dates of expenses incurred”

basis) prior to the Petition Date.

        17.      Pursuant to Bankruptcy Rule 2016(b), Kirkland has not shared nor agreed to share

(a) any compensation it has received or may receive with another party or person, other than with

the partners, associates, and contract attorneys associated with Kirkland or (b) any compensatio n

another person or party has received or may receive.

                             Statement Regarding U.S. Trustee Guidelines

        18.      Kirkland shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Bankruptcy Local Rules, and any other applicable procedures and orders of the

Court. Kirkland also intends to make a reasonable effort to comply with the U.S. Trustee’s

requests for information and additional disclosures as set forth in the Guidelines for Reviewing


7   The Engagement Letter permits Kirkland to retain any prepetition advance payment retainer held by Kirkland as
    of the Petition Date rather than applying such prepetition advance payment retainer to pay postpetition fees and
    expenses. In light of the facts and circumstances of these chapter 11 cases, Kirkland will retain any prepetition
    advance payment retainer held by Kirkland as of the Petition Date and will not apply any such amounts to
    postpetition fees and expenses.

                                                         7
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 22 of 94




Applications for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by

Attorneys in Larger Chapter 11 Cases Effective As of November 1, 2013 (the “Revised UST

Guidelines”), both in connection with this Application and the interim and final fee applicatio ns

to be filed by Kirkland in these chapter 11 cases.

                  Attorney Statement Pursuant to Revised UST Guidelines

       19.             The following is provided in response to the request for additiona l

information set forth in Paragraph D.1. of the Revised UST Guidelines:

               a. Question: Did Kirkland agree to any variations from, or alternatives to,
                  Kirkland’s standard billing arrangements for this engagement?

                   Answer: No. Kirkland and the Debtors have not agreed to any variations from,
                   or alternatives to, Kirkland’s standard billing arrangements for this
                   engagement. The rate structure provided by Kirkland is appropriate and is not
                   significantly different from (a) the rates that Kirkland charges for other
                   non-bankruptcy representations or (b) the rates of other comparably skilled
                   professionals.

               b. Question: Do any of the Kirkland professionals in this engagement vary their
                  rate based on the geographic location of the Debtors’ chapter 11 cases?

                   Answer: No. The hourly rates used by Kirkland in representing the Debtors are
                   consistent with the rates that Kirkland charges other comparable chapter 11
                   clients, regardless of the location of the chapter 11 case.

               c. Question: If Kirkland has represented the Debtors in the 12 months prepetition,
                  disclose Kirkland’s billing rates and material financial terms for the prepetition
                  engagement, including any adjustments during the 12 months prepetition. If
                  Kirkland’s billing rates and material financial terms have changed postpetition,
                  explain the difference and the reasons for the difference.




                                                 8
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 23 of 94




                      Answer: Kirkland’s current hourly rates for services rendered on behalf of the
                      Debtors range as follows: 8

                                Billing Category                   U.S. Range
                                      Partners                    $1,080-$1,895
                                    Of Counsel                     $625-$1,845
                                    Associates                     $625-$1,195
                                Paraprofessionals                   $255-$475


                      Kirkland represented the Debtors from January 1, 2021 through the Petition
                      Date, using the hourly rates listed above.

                      Kirkland represented the Debtors from December 18, 2020, through December
                      31, 2020 using the hourly rates listed below:


                                Billing Category                   U.S. Range
                                      Partners                    $1,075-$1,845
                                    Of Counsel                     $625-$1,845
                                    Associates                     $610-$1,165
                                Paraprofessionals                   $245-$460


                 d. Question: Have the Debtors approved Kirkland’s budget and staffing plan,
                    and, if so, for what budget period?

                      Answer: Yes, for the period from February 23, 2021 through March 2, 2021.

                                       Kirkland’s Disinterestedness

        20.      In connection with its proposed retention by the Reorganized Debtors in these

chapter 11 cases, Kirkland undertook to determine whether it had any conflicts or other

relationships that might cause it not to be disinterested or to hold or represent an interest adverse

to the Debtors.       Specifically, Kirkland obtained from the Reorganized Debtors and their

representatives the names of individuals and entities that may be parties in interest in these chapter



8   While the rate ranges provided for in this Application may change if an individual leaves or joins Kirkland, and
    if any such individual’s billing rate falls outside the ranges disclosed above, Kirkland does not intend to update
    the ranges for such circumstances.

                                                         9
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 24 of 94




11 cases (the “Potential Parties in Interest”) and such parties are listed on Schedule 1 hereto.

Kirkland has searched on its electronic database for its connections to the entities listed on

Schedule 1 hereto. In addition, after Kirkland identified all client connections with the parties in

interest over a specified time period, Kirkland circulated a survey email to all Kirkland attorneys

who billed 10 or more hours to such clients during the prior six years. Further, beyond the

individual emails, Kirkland sent a daily report of new matters firm wide. All Kirkland attorneys

are responsible for reviewing the daily report of new matters and raising any potential concerns

with respect to new representations. The results of these searches have been disclosed herein and

on Schedule 2 attached hereto. Additionally, to the extent that I have been able to ascertain that

Kirkland has been retained within the last three years to represent any of the Potential Parties in

Interest (or their affiliates, as the case may be) in matters unrelated to these cases, such facts are

disclosed on Schedule 2 attached hereto.

        21.       Kirkland and certain of its partners and associates may have in the past represented,

may currently represent, and likely in the future will represent, entities that may be parties in

interest in these chapter 11 cases in connection with matters unrelated (except as otherwise

disclosed herein) to the Debtors and these chapter 11 cases. Kirkland has searched on its electronic

database for its connection to the entities listed on Schedule 1 attached hereto. The informa tio n

listed on Schedule 1 may have changed without our knowledge and may change during the

pendency of these chapter 11 cases. Accordingly, Kirkland will update this Declaration as

necessary and when Kirkland becomes aware of additional material information. The following

is a list of the categories that Kirkland has searched:9



9   Kirkland’s inclusion of parties in the following schedules is solely to illustrate Kirkland’s conflict search process
    and is not an admission that any party has a valid claim against the Reorganized Debtors or that any party properly
                                                          10
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 25 of 94




 Schedule         Category
 1(a)             Debtors
 1(b)             Debtor Affiliates
 1(c)             Directors and Officers
 1(d)             5% or More Equity Holders
 1(e)             Bankruptcy Judges and Staff
 1(f)             Bankruptcy Professionals
 1(g)             Banks and Lenders
 1(h)             Insurers
 1(i)             Landlords
 1(j)             Litigants
 1(k)             Sureties and Letter of Credit Providers
 1(l)             Taxing Authorities and Governmental/Regulatory Agencies
 1(m)             U.S. Trustee Personnel for the Southern District of Texas
 1(n)             Utilities
 1(o)             Significant Vendors

         22.       To the best of my knowledge, (a) Kirkland is a “disinterested person” within the

meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

(b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest, except

as may be disclosed in this Declaration.

         23.       Listed on Schedule 2 to this Declaration are the results of Kirkland’s conflicts

searches of the above-listed entities. 10 For the avoidance of doubt, Kirkland will not commence a


     belongs in the schedules or has a claim or legal relationship to the Reorganized Debtors of the nature described
     in the schedules.
10   As referenced in Schedule 2, the term “current client” means an entity listed as a client in Kirkland’s conflicts
     search system to whom time was posted in the 12 months preceding the Petition Date. As referenced in
     Schedule 2, the term “former client” means an entity listed as a client in Kirkland’s conflicts search system to
     whom time was posted between 12 and 36 months preceding the Petition Date. As referenced in Schedule 2, the
     term “closed client” means an entity listed as a client in Kirkland’s conflicts search system to whom time was
     posted in the 36 months preceding the Petition Date, but for which the client representation has been closed.
     Whether an actual client relationship exists can only be determined by reference to the documents governing
     Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The list generated
     from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses connections
                                                           11
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 26 of 94




cause of action in these chapter 11 cases against the entities listed on Schedule 2 that are current

clients of Kirkland (including entities listed below under the “Specific Disclosures” section of this

Declaration) unless Kirkland has an applicable waiver on file or first receives a waiver from such

entity allowing Kirkland to commence such an action. To the extent that a waiver does not exist

or is not obtained from such entity and it is necessary for the Reorganized Debtors to commence

an action against that entity, the Reorganized Debtors will be represented in such particular matter

by conflicts counsel.

         24.    Of the entities listed on Schedule 2, only The Blackstone Group Inc. (together with

its affiliated investment funds, “Blackstone”) represented more than one percent of Kirkland’s fee

receipts for the twelve-month period ending on January 31, 2021. 11 Certain funds that are managed

or advised by Blackstone Alternative Credit Advisors, LP are among the Debtors’ lenders, and

GSO Beacon Holdings LP, GSO Credit Alpha Fund LP, and other affiliates and transferees

managed by Blackstone held equity interests in an affiliate of the Debtors. I do not believe that

any current or former representation of Blackstone precludes it from meeting the disinterested ness

standard under the Bankruptcy Code.

         25.      Kirkland’s conflicts search of the entities listed on Schedules 1(a) – 1(o) (that

Kirkland was able to locate using its reasonable efforts) reveals, to the best of my knowledge, that

those Kirkland attorneys and paraprofessionals who previously worked at other law firms that

represented such entities in these chapter 11 cases have not worked on matters relating to the

Debtors’ restructuring efforts while at Kirkland.



     with “former clients” or “closed clients” for whom time was posted in the last 36 months, but does not disclose
     connections if time was billed more than 36 months before the Petition Date.
11   Specific percentages will be disclosed to the Office of the U.S. Trustee upon request.

                                                         12
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 27 of 94




        26.     Based on the conflicts search conducted to date and described herein, to the best of

my knowledge, neither I, Kirkland, nor any partner or associate thereof, insofar as I have been able

to ascertain, have any connection with the Debtors, their creditors, or any other parties in interest,

their respective attorneys and accountants, the United States Trustee for the Southern District of

Texas (the “U.S. Trustee”), any person employed by the U.S. Trustee, or any Bankruptcy Judge

currently serving on the United States Bankruptcy Court for the Southern District of Texas, except

as disclosed or otherwise described herein.

        27.     Generally, it is Kirkland’s policy to disclose entities in the capacity that they first

appear in a conflicts search. For example, if an entity already has been disclosed in this Declaration

in one capacity (e.g., a customer), and the entity appears in a subsequent conflicts search in a

different capacity (e.g., a vendor), Kirkland does not disclose the same entity again in supplementa l

declarations, unless the circumstances are such in the latter capacity that additional disclosure is

required.

        28.     From time to time, Kirkland has referred work to other professionals to be retained

in these chapter 11 cases. Likewise, certain such professionals have referred work to Kirkland.

        29.     Certain insurance companies pay the legal bills of Kirkland clients. Some of these

insurance companies may be involved in these chapter 11 cases.             None of these insurance

companies, however, are Kirkland clients as a result of the fact that they pay legal fees on behalf

of Kirkland clients.

                                        Specific Disclosures

        30.     As specifically set forth below and in the attached exhibits, Kirkland represents

certain of the Debtors’ creditors, equity security holders, or other entities that may be parties in

interest in ongoing matters unrelated to the Debtors and these chapter 11 cases. None of the

                                                  13
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 28 of 94




representations described herein are materially adverse to the interests of the Debtors’ estates.

Moreover, pursuant to section 327(c) of the Bankruptcy Code, Kirkland is not disqualified from

acting as the Debtors’ counsel merely because it represents certain of the Debtors’ creditors, equity

security holders, or other entities that may be parties in interest in matters unrelated to these chapter

11 cases.

A.      Connections to Holders of Equity Interests in the Debtors.

        31.   As disclosed on Schedule 2, Kirkland currently represents, and in the past has

represented, Sycamore Partners Management, L.P. (“Sycamore”) and certain of its affiliates on a

variety of matters.      Prior to the Petition Date, affiliates of Sycamore indirectly owned

approximately 88% of the equity interests in Belk, Inc. and, as of the Effective Date, they own a

majority of the equity interests in Fashion Holdings Intermediate Inc.             Prior to Kirkland’s

representation of the Debtors, Kirkland represented Sycamore in connection with Sycamore’s

acquisition of Belk, Inc. and certain of its affiliates in 2015. Sycamore retained Latham & Watkins

LLP to represent it in all matters related to the Debtors’ chapter 11 cases and Kirkland did not

represent Sycamore or its affiliates in connection with any matter in these chapter 11 cases. All

current and prior Kirkland representations of Sycamore have been in matters unrelated to these

chapter 11 cases. Kirkland, Belk, Inc., and Sycamore are party to a waiver letter, dated December

17, 2020, pursuant to which Sycamore agreed to waive any conflict or other objection with respect

to Kirkland’s representation of the Debtors in these chapter 11 cases. Prior to the Petition Date,

Belk, Inc. and Bear Parent Inc. established special committees comprised of disinterested directors

and delegated sole authority to the special committees with respect to any potential conflict

matters. Quinn Emanuel Urquhart & Sullivan, LLP represented the Debtors at the direction of the

special committees with respect to any potential conflict matters. I do not believe that Kirkland’s

                                                   14
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 29 of 94




current or prior representation of Sycamore precludes Kirkland from meeting the disinterested ness

standard under the Bankruptcy Code.

          32.   As discussed above and disclosed on Schedule 2, Kirkland currently represents, and

in the past has represented, Blackstone and certain of its affiliates on a variety of matters. Affiliates

of Blackstone own non-controlling equity interests in and are creditors of Fashion Holdings

Intermediate Inc. Kirkland did not represent Blackstone or its affiliates in connection with any

matter in these chapter 11 cases. All current and prior Kirkland representations of Blackstone have

been in matters unrelated to the Debtors or these chapter 11 cases. I do not believe that Kirkland’s

current    or prior representation     of Blackstone      precludes     Kirkland   from meeting      the

disinterestedness standard under the Bankruptcy Code.

          33.   As discussed above and disclosed on Schedule 2, Kirkland currently represents, and

in the past has represented, KKR Credit Advisors (US) LLC and certain of its affiliates

(collectively, “KKR”) on a variety of matters.       Affiliates of KKR own non-controlling equity

interests in Fashion Holdings Intermediate Inc. Kirkland did not represent KKR or its affiliates in

connection with any matter in these chapter 11 cases.                 All current and prior Kirkland

representations of KKR have been in matters unrelated to the Debtors or these chapter 11 cases. I

do not believe that Kirkland’s current or prior representation of KKR precludes Kirkland from

meeting the disinterestedness standard under the Bankruptcy Code.

B.        Connections to Officers and Directors.

          34.    As disclosed below and on Schedule 2, Kirkland currently represents, and in the

past has represented, certain affiliates, subsidiaries and entities associated with the Reorganized

Debtors’ current and recent former officers and directors. I do not believe that Kirkland’s current

or prior representation of the affiliates, subsidiaries, and entities associated with certain officers

                                                   15
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 30 of 94




and directors precludes Kirkland from meeting the disinterestedness standard under the

Bankruptcy Code.

       35.     Lisa M. Harper, a director and the Chief Executive Officer of Belk, Inc., has served,

is serving, or may serve from time to time, in various management and/or director capacities of

certain Kirkland clients or affiliates thereof. I do not believe that Kirkland’s current or prior

representation of clients for which Ms. Harper served in management and/or director capacities

precludes Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

       36.   Steve Panagos and Jill Frizzley, independent directors and special committee

members of Belk, Inc. and Bear Parent Inc., have served, are serving, or may serve from time to

time, in various management and/or director capacities of certain Kirkland clients or affiliates

thereof. Quinn Emanuel Urquhart & Sullivan, LLP represented the Debtors at the direction of Mr.

Panagos and Ms. Frizzley in their capacity as special committee members. I do not believe that

Kirkland’s current or prior representation of clients for which Mr. Panagos or Ms. Frizzley served

in management and/or director capacities precludes Kirkland from meeting the disinterested ness

standard under the Bankruptcy Code.

       37.     Paul Fossati and Rob Sweeney, directors of Belk, Inc., have served, are serving, or

may serve from time to time, in various management and/or director capacities of certain Kirkland

clients or affiliates thereof. I do not believe that Kirkland’s current or prior representation of

clients for which Mr. Fossati or Mr. Sweeney served in management and/or director capacities

precludes Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

C.     Connections to Other Entities.

       38.   As disclosed on Schedule 2, Premiere Brands Group LLC is a former Kirkland

restructuring client (the “Premiere Brands”).     Kirkland will not represent the Debtors, the

                                                16
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 31 of 94




Reorganized Debtors, or the Debtors’ or Reorganized Debtors’ non-Debtor affiliates in any matter

related to Premiere Brands’ restructuring matters. Similarly, Kirkland will not represent Premiere

Brands against the Debtors or the Reorganized Debtors in any of Premiere Brands’ restructuring

matters. Kirkland’s representations of Premiere Brands is unrelated to the Debtors or these chapter

11 cases. I do not believe that Kirkland’s current or former representation of Premiere Brands

precludes Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

D.     Connections to Other Chapter 11 Professionals.

       39.     As disclosed on Schedule 2, Kirkland currently represents, and in the past has

represented, certain affiliates, subsidiaries, and entities associated with various professionals that

the Reorganized Debtors seek to retain in connection with these chapter 11 cases. Kirkland’s

current and prior representations of these professionals have been in matters unrelated to the

Debtors or these chapter 11 cases. Kirkland did not represent any such professionals in connection

with any matter in these chapter 11 cases during the pendency of these chapter 11 cases. I do not

believe that Kirkland’s current or prior representation of these professionals precludes Kirkland

from meeting the disinterestedness standard under the Bankruptcy Code.

       40.   The Debtors’ proposed restructuring advisor is Alvarez & Marsal North America,

LLC (“A&M Advisory”). As disclosed on Schedule 2, Kirkland represents Alvarez & Marsal,

Inc. (“A&M Inc.”), Alvarez & Marsal Capital, LLC (“A&M Capital”), Alvarez & Marsal Europe

LLP, Alvarez & Marsal Tax and UK LLP, and affiliated entities in matters unrelated to the Debtors

and these chapter 11 cases. In addition, subject to the parameters discussed in the Kirkland

Attorney and Employee Investments section of this Declaration, Kirkland person(s) have invested

in one or more funds affiliated with A&M Capital. I do not believe that Kirkland’s representation




                                                 17
        Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 32 of 94




of these parties precludes Kirkland from meeting the disinterestedness standard under the

Bankruptcy Code.

         41.   The Debtors’ proposed investment banker is Lazard Frères & Co. LLC (“Lazard”).

As disclosed on Schedule 2, Kirkland currently represents, and in the past has represented, Lazard

Ltd., Lazard Group LLC, The Edgewater Funds, and affiliated entities on a variety of matters.

Kirkland’s current and prior representations of Lazard have been in matters unrelated to the

Debtors or these chapter 11 cases. Kirkland has not represented, and did not represent Lazard in

connection with any matter in these chapter 11 cases during the pendency of these chapter 11 cases.

I do not believe that Kirkland’s current or prior representation of Lazard precludes Kirkland from

meeting the disinterestedness standard under the Bankruptcy Code.

         42.     On February 24, 2021, the Court approved Prime Clerk LLC (“Prime Clerk”) as

the Debtors’ notice and claims agent. 12 Certain former Kirkland attorneys are currently employed

by Prime Clerk. Though previously employed by Kirkland, any work provided by these former

Kirkland attorneys was unrelated to the Debtors or these chapter 11 cases. As disclosed on

Schedule 2 attached hereto, Kirkland currently represents, and in the past has represented, Prime

Clerk in matters unrelated to the Debtors and these chapter 11 cases. I do not believe that

Kirkland’s current and prior representation of Prime Clerk precludes Kirkland from meeting the

disinterestedness standard under the Bankruptcy Code.

         43.     An ad hoc group of first lien term loan lenders and second lien term loan lenders

retained PJT Partners LP (“PJT”) as their investment banker. As disclosed on Schedule 2 attached

hereto, Kirkland currently represents, and in the past has represented, PJT in a variety of matters.



12   See Order Authorizing the Employment and Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation
     Agent [Docket No. 51].

                                                      18
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 33 of 94




Kirkland’s current and prior representations of PJT and its affiliates have been in matters unrelated

to the Debtors or these chapter 11 cases. Kirkland did not represent PJT in connection with any

matter during the pendency of these chapter 11 cases. I do not believe that Kirkland’s current or

prior representation of PJT precludes Kirkland from meeting the disinterestedness standard under

the Bankruptcy Code.

       44.     An ad hoc group of first lien term loan lenders retained Evercore LLC (“Evercore”)

as their investment banker. As disclosed on Schedule 2, Kirkland currently represents, and in the

past has represented, Evercore and its affiliates in a variety of matters. Kirkland’s current and

prior representations of Evercore and its affiliates have been in matters unrelated to the Debtors or

these chapter 11 cases. Kirkland did not represent Evercore in connection with any matter during

the pendency of these chapter 11 cases.        I do not believe that Kirkland’s current or prior

representation of Evercore precludes Kirkland from meeting the disinterestedness standard under

the Bankruptcy Code.

E.     Kirkland Attorney and Employee Investments.

       45.     From time to time, Kirkland partners, of counsel, associates, and employees

personally invest in mutual funds, retirement funds, private equity funds, venture capital funds,

hedge funds, and other types of investment funds (the “Investment Funds”), through which such

individuals indirectly acquire an interest in debt or equity securities of many companies, one of

which may be one of the Debtors, their creditors, or other parties in interest in these chapter 11

cases, often without Kirkland’s knowledge. Each Kirkland person generally owns substantia lly

less than one percent of such Investment Fund, does not manage or otherwise control such

Investment Fund, and has no influence over the Investment Fund’s decision to buy, sell, or vote

any particular security. The Investment Fund is generally operated as a blind pool, meaning that

                                                 19
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 34 of 94




when the Kirkland persons make an investment in the Investment Fund, he, she, or they do not

know what securities the blind pool Investment Fund will purchase or sell, and have no control

over such purchases or sales.

       46.     From time to time one or more Kirkland partners and of counsel voluntarily choose

to form an entity (a “Passive-Intermediary Entity”) to invest in one or more Investment Funds.

Such Passive-Intermediary Entity is composed only of persons who were Kirkland partners and of

counsel at the time of the Passive-Intermediary Entity’s formation (although some may later

become former Kirkland partners and of counsel). Participation in such a Passive-Intermed iar y

Entity is wholly voluntary and only a portion of Kirkland’s partners and of counsel choose to

participate. The Passive-Intermediary Entity generally owns substantially less than one percent of

any such Investment Fund, does not manage or otherwise control such Investment Fund, and has

no influence over the Investment Fund’s decision to buy, sell, or vote any particular security. Each

Investment Fund in which a Passive-Intermediary Entity invests is operated as a blind pool, so that

the Passive-Intermediary Entity does not know what securities the blind pool Investment Funds

will purchase or sell, and has no control over such purchases or sales.            And, indeed, the

Passive-Intermediary Entity often arranges for statements and communications from certain

Investment Funds to be sent solely to a blind administrator who edits out all information regarding

the identity of the Investment Fund’s underlying investments, so that the Passive-Intermed iar y

Entity does not learn (even after the fact) the identity of the securities purchased, sold, or held by

the Investment Fund. To the extent the Passive-Intermediary Entity is or becomes aware of the

identity of the securities purchased, sold, or held by the Investment Funds (“Known Holdings ”),

such Known Holdings are submitted to Kirkland’s conflict checking system.



                                                 20
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 35 of 94




       47.     From time to time, Kirkland partners, of counsel, associates, and employees

personally directly acquire a debt or equity security of a company which may be (or become) one

of the Debtors, their creditors, or other parties in interest in these chapter 11 cases. Kirkland has

a long-standing policy prohibiting attorneys and employees from using confidential informa tio n

that may come to their attention in the course of their work, so that all Kirkland attorneys and

employees are barred from trading in securities with respect to which they possess confidentia l

information.

F.     Former Clerks.

       48.     The following Kirkland employees had clerkships in the United States Bankruptcy

Court for the Southern District of Texas during the last three years (together, the “Former Clerks”).

I do not believe that the Former Clerk’s work for the Court precludes Kirkland from meeting the

disinterestedness standard under the Bankruptcy Code.

       49.     Camille E. Peeples is a Kirkland associate who clerked with the Honorable Andrew

S. Hanen in the United States District Court for the Southern District of Texas from 2018 to 2019.

Ms. Peeples began working at Kirkland in September 2019, and had no connection with the

Debtors’ chapter 11 cases while working for the Court. I do not believe that Ms. Peeples’ work

for the Court precludes Kirkland from meeting the disinterestedness standard under the

Bankruptcy Code.

       50.     Anna E. Swanson is a Kirkland associate who clerked with the Honorable Alfred

H. Bennett in the United States District Court for the Southern District of Texas from August 2017

to August 2019. Ms. Swanson began working at Kirkland in September 2019, and had no

connection with the Debtors’ chapter 11 cases while working for the Court. I do not believe that




                                                 21
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 36 of 94




Ms. Swanson’s work for the Court precludes Kirkland from meeting the disinterestedness standard

under the Bankruptcy Code.

       51.     Mya L. Johnson is a Kirkland associate who was a law clerk for the Honorable

Stephen Smith of the United States District Court for the Southern District of Texas from August

2017 to July 2018. Ms. Johnson began working at Kirkland in September 2018 and had no

connection with the Debtors’ chapter 11 cases while working for the court. I do not believe that

Ms. Johnson’s work for the Court precludes Kirkland from meeting the disinterestedness standard

under the Bankruptcy Code.

G.     Other Disclosures.

       52.     Finally, certain interrelationships exist among the Debtors.      Nevertheless, the

Debtors have advised Kirkland that the Debtors’ relationships to each other do not pose any

conflict of interest because of the general unity of interest among the Debtors. Insofar as I have

been able to ascertain, I know of no conflict of interest that would preclude Kirkland’s joint

representation of the Debtors in these chapter 11 cases.

       53.   The spouse of Kirkland partner Helen E. Witt, P.C. is a managing director of

JPMorgan Chase & Co. Certain bank accounts of the Debtors are maintained at JPMorgan Chase

Bank, N.A. Out of an abundance of caution, Kirkland has instituted formal screening measures to

screen Ms. Witt from all aspects of Kirkland’s representation of the Debtors.

       54.     Kirkland currently represents, and formerly has represented, Bank of America,

N.A. (“Bank of America”) and certain of its affiliates, in a variety of matters. Bank of America is

the administrative agent under the Debtors’ asset based revolving credit facility.      Kirkland’s

representations of Bank of America, in the aggregate, accounted for less than one percent of

Kirkland’s fee receipts for the twelve-month period ending on January 31, 2021. All of Kirkland’s

                                                22
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 37 of 94




current and prior representations of Bank of America have been unrelated to the Debtors and these

chapter 11 cases. I do not believe that Kirkland’s representation of Bank of America precludes

Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

       55.   James H.M. Sprayregen, a Kirkland partner, worked as an attorney at Kirkland from

July 1990 until June 2006 and rejoined the firm in December 2008. From June 2006 until

December 2008, prior to rejoining the firm, Mr. Sprayregen was co-head of the restructuring group

of Goldman Sachs Americas, where he advised U.S. and international clients in restructuring and

distressed situations. Prior to the Petition Date, certain affiliates of Goldman Sachs were lenders

of the Debtors. As described above, Goldman Sachs is a client of the firm and is disclosed on

Schedule 1(g) attached hereto. I do not believe that Mr. Sprayregen’s prior employment at

Goldman Sachs precludes Kirkland from meeting the disinterestedness standard under the

Bankruptcy Code.

       56.     Furthermore, prior to joining Kirkland, certain Kirkland attorneys represented

clients adverse to Kirkland’s current and former restructuring clients. Certain of these attorneys

(the “Screened Kirkland Attorneys”) did not and will not perform work in connection with

Kirkland’s representation of the Debtors and will not have access to confidential informa tio n

related to the representation. Kirkland’s formal ethical screen provides sufficient safeguards and

procedures to prevent imputation of conflicts by isolating the Screened Kirkland Attorneys and

protecting confidential information.

       57.     Under Kirkland’s screening procedures, Kirkland’s conflicts department distributes

a memorandum to all Kirkland attorneys and legal assistants directing them as follows: (a) not to

discuss any aspects of Kirkland’s representation of the Debtors with the Screened Kirkland

Attorneys; (b) to conduct meetings, phone conferences, and other communications regarding

                                                23
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 38 of 94




Kirkland’s representation of the Debtors in a manner that avoids contact with the Screened

Kirkland Attorneys; (c) to take all measures necessary or appropriate to prevent access by the

Screened Kirkland Attorneys to the files or other information related to Kirkland’s representation

of the Debtors; and (d) to avoid contact between the Screened Kirkland Attorneys and all Kirkland

personnel working on the representation of the Debtors unless there is a clear understanding that

there will be no discussion of any aspects of Kirkland’s representation of the Debtors.

Furthermore, Kirkland already has implemented procedures to block the Screened Kirkland

Attorneys from accessing files and documents related to the Debtors that are stored in Kirkland’s

electronic document managing system.

                          Affirmative Statement of Disinterestedness

       58.     Based on the conflicts search conducted to date and described herein, to the best of

my knowledge and insofar as I have been able to ascertain, (a) Kirkland is a “disinterested person”

within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of

the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates

and (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest,

except as may be disclosed herein.




                                                24
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 39 of 94




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 Dated: March 8, 2021                             Respectfully submitted,

                                                  /s/ Steven N. Serajeddini
                                                 Steven N. Serajeddini
                                                 as President of Steven N. Serajeddini, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP




                                               25
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 40 of 94




                                                 Schedule 1

       The following lists contain the names of reviewed entities as described more fully in the
Declaration of Steven N. Serajeddini, P.C. in Support of the Reorganized Debtors’ Application for
the Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and
Kirkland & Ellis International LLP as Attorneys for the Reorganized Debtors Effective as of
February 23, 2021 (the “Serajeddini Declaration”). 1 Where the names of the entities reviewed are
incomplete or ambiguous, the scope of the search was intentionally broad and inclusive, and
Kirkland & Ellis LLP and Kirkland & Ellis International LLP reviewed each entity in its records,
as more fully described in the Serajeddini Declaration, matching the incomplete or ambiguo us
name.




1   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Serajeddini
    Declaration.
     Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 41 of 94




                                    SCHEDULE 1
                                    List of Schedules

Schedule   Category
1(a)       Debtors
1(b)       Debtor Affiliates
1(c)       Directors and Officers
1(d)       5% or More Equity Holders
1(e)       Bankruptcy Judges and Staff
1(f)       Bankruptcy Professionals
1(g)       Banks and Lenders
1(h)       Insurers
1(i)       Landlords
1(j)       Litigants
1(k)       Sureties and Letter of Credit Providers
1(l)       Taxing Authorities and Governmental/Regulatory Agencies
1(m)       U.S. Trustee Personnel for the Southern District of Texas
1(n)       Utilities
1(o)       Significant Vendors
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 42 of 94




                                 SCHEDULE 1(a)
                                     Debtors

Bear Parent Inc.
Belk Accounts Receivable LLC
Belk Administration Co.
Belk Center Inc., The
Belk Department Stores LP
Belk eCommerce LLC
Belk Gift Card Co. LLC
Belk Inc.
Belk International Inc.
Belk Merchandising LLC
Belk Sourcing LLC
Belk Stores of Mississippi LLC
Belk Stores of Virginia LLC
Belk Stores Services Inc.
Belk Texas Holdings LLC
Belk-Simpson Co. of Greenville
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 43 of 94




                                      SCHEDULE 1(b)
                                       Debtor Affiliates

Fashion   Holdings Intermediate LLC
Fashion   Holdings LLC
Fashion   Intermediate Inc.
Fashion   Top Co. LLC
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 44 of 94




                              SCHEDULE 1(c)
                             Directors and Officers

Fossati, Paul
Frizzley, Jill
Gray, Stacy S.
Harper, Lisa M.
Hawkins, Jacob
Hendricks, Donald L.
Langley, William R.
Mirandi, Peter
Panagos, Steve
Park, Hyon
Patel, Nir
Riggs, Leslie
Sweeney, Rob
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 45 of 94




                              SCHEDULE 1(d)
                           5% or More Equity Holders

Sycamore Partners
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 46 of 94




                              SCHEDULE 1(e)
                          Bankruptcy Judges and Staff

Alonzo, Albert
Andresen, Jeannie
Castro, Ana
Chavez, Jeannie
Conrad, Tracey
Do, Linhthu
Isgur, Marvin
Jones, David R.
Laws, Tyler
Lopez, Christopher M.
Miller, Elizabeth
Norman, Jeffrey P.
Ochsner, Nathan
Picota, Kimberly
Portillo, Vriana
Rios, Mario
Rodriguez, Eduardo V.
Saldana, Rosario
     Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 47 of 94




                                 SCHEDULE 1(f)
                               Bankruptcy Professionals

Alvarez & Marsal
Evercore Inc.
Evercore LLC
Latham & Watkins LLP
Lazard Ltd.
Morgan, Lewis & Bockius LLP
O'Melveny & Myers LLP
PJT Partners LP
Willkie Farr & Gallagher LLP
     Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 48 of 94




                                  SCHEDULE 1(g)
                                  Banks and Lenders

1828 CLO Ltd.                                Cutwater Holdings LLC
3M Employee Retirement Income Plan           CVC Credit Partners
American Money Management                    Deutsche Asset Management Inc.
AMMC CLO                                          Syndicated Loans from Flagship Capital
Apex Credit Partners                              Corp.
Arch Street CLO Ltd.                         Dorchester Park CLO Designated Activity
Assured Investment Management LLC                 Co.
Axis Specialty Ltd.                          EAF Complan II-Private Debt
Bank of America NA                           Ellington CLO
Barclays Bank plc                            Emerson Park CLO Ltd.
Baycity Alternative Investment Funds         Endurance Specialty Insurance Ltd.
    SICAV-SIF-Baycity US Senior Loan         Evans Grove CLO Ltd.
    Fund                                     Exelon Strategic Credit Holdings LLC
Birchwood Park CLO Ltd.                      Fifth Third Bank
Black Diamond Capital Management             First Eagle Private Credit
Blackstone Debt Advisors (GSO Capital        Flatiron CLO 2015-1 Ltd.
    Partners)                                Franklin Floating Rate Trust
Blackstone Group Inc.                        FS KKR Capital Corp.
Blair Funding LLC                            GAM (Luxembourg) SA - Zilux FCP-SIF-
Blue Cross & Blue Shield of Florida Inc.          Zilux Senior Loans Global
BlueMountain CLO                             GIC Special Investments Pte. Ltd.
BlueMountain Fuji                            Goldman Sachs Trust II - Goldman Sachs
BMO Harris Bank NA                                Multi-Manager Non-Core Fixed Income
BNP Paribas Asset Management United               Fund
    States                                   Great American Insurance Co.
BNPP IP CLO                                  Great American Life Insurance Co.
Bowman Park CLO Ltd.                         Greywolf Capital Management LP
California Street CLO IX LP                  GSO Capital Partners LP
Canaras Capital Management LLC               Guggenheim Partners Investment
Capital One Business Credit Corp.                 Management LLC
Carlyle Investment                           Hamilton Finance LLC
Cent CLO                                     HCA Inc. Master Retirement Trust
City National Rochdale Fixed Income          Hein Park Capital Management LP
    Opportunities Fund                       Hempstead II CLO Ltd.
City National Rochdale Funds                 Highland Capital Management Fund
Columbia Cent CLO Advisors LLC                    Advisors LP
Columbia Funds Series Trust                  IAM National Pension Fund
Columbia Management Investment Advisers      Insight North America LLC
    LLC                                      Intel Retirement Plans Collective Investment
Cork Street CLO Designated Activity Co.           Trust
CPS Managers Master Fund LP                  J.H. Lane Partners LP
Cumberland Park CLO Ltd.                     Jefferies Finance LLC
     Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 49 of 94




Jefferies Leveraged Credit Products LLC   PineBridge Investments
JFIN CLO                                  Polar Bear Fund LP
JSCC Holdings LLC                         Principal Diversified Real Asset CIT
Katriona Investment Pte. Ltd.             Principal Funds Inc. - Diversified Real Asset
KKR & Co. Inc.                                Fund
KKR CLO                                   Prisma SPC Holdings Ltd.
KKR PCOP II Caymen Investors A LP         Provident Life & Accident Insurance Co.
KKR TFO Partners LP                       Prudential Insurance
Lockwood Grove CLO Ltd.                   Regions Bank
MainStay Funds Trust                      Salem Fields CLO Ltd.
Maverick Enterprises Inc.                 Saranac CLO
Medtronic Holdings SARL                   SCOF-2 Ltd.
Menard Inc.                               Sculptor Capital LP
Mercer Field II CLO Ltd.                  Seix Advisors
Midtown Acquisitions LP                   Seneca Park CLO Ltd.
MJX Asset Management LLC                  Seven Sticks CLO Ltd.
MJX Asset Management LLC - Venture        Sonoma County Employees' Retirement
    CLO                                       Association
Monarch Grove CLO Ltd.                    South Carolina Retirement Systems Group
Morgan Stanley Bank NA                        Trust
Mountain View CLO                         South Dock Funding Designated Activity
Municipal Employees Annuity & Benefit         Co.
    Fund of Chicago                       Strategic Credit Opportunities Partners LLC
Nassau Corporate Credit LLC               Symphony Asset Management
New York City Police Pension Fund         Tactical Value SPN - Global Credit
Newark BSL CLO 1 Ltd.                         Opportunities LP
NewStar Arlington Senior Loan Program     Tall Tree Investment Management LLC
    LLC                                   TCI-Symphony CLO
NewStar Berkeley Fund CLO LLC             TD Bank NA
NewStar Exeter Fund CLO LLC               Thacher Park CLO Ltd.
NewStar Fairfield Fund Clo Ltd.           Trestles CLO
Nikko AM Global Investments (Cayman) -    U.S. Bank NA
    Hyfi Aquamarine Loan Fund             UBS AG
NN (L) Flex - Senior Loans                Verger Capital Fund LLC
Nomura Corporate Funding Americas LLC     Virtus Asset Trust - Virtus Seix Floating
Nut Tree Capital Management LP                Rate High Income Fund
Nuveen Fund                               Vista US Subsidiary 1 Fund LLC
NYL Investors LLC                         Voya CLO
NZCG Funding Ltd.                         Voya Investment Management
Oaktree Capital Management LP             Wellfleet Credit Partners LLC
Oregon Public Employees Retirement Fund   Wells Fargo Bank NA
OZLM                                      Wilshire Institutional Master Fund SPC -
Pacific Life Insurance Co.                    Guggenheim Alpha Segregated Portfolio
PCOP II Topco Intermediate B LP
PensionDanmark
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 50 of 94




                                   SCHEDULE 1(h)
                                          Insurers

Allianz SE
Allied World Assurance Co. (US)
American Guarantee & Liability Insurance Co.
American International Group Inc.
ANV Global Services
Arch Specialty Insurance Co.
Aspen Specialty Insurance Co.
AXA XL
Beazley plc
CapSpecialty Inc.
Chubb Ltd.
Columbia Casualty Co.
Crum & Forster Insurance Co.
Endurance American Specialty Insurance Co.
Evanston Insurance Co.
Everest Indemnity Insurance Co.
First Specialty Insurance Co.
Great American Insurance Co.
Hartford Financial Services Group Inc., The
Homeland Insurance Co. of New York
Ironshore Specialty Insurance Co.
James River Insurance Co.
Lexington Insurance Co.
Liberty Mutual Holding Co. Inc.
Lloyd's of London
Mitsui Sumitomo Insurance Co. of America
Nationwide Mutual Insurance Co.
Navigators Insurance Co.
North American Co. for Life & Health Insurance
Princeton Excess & Surplus Lines Insurance Co., The
QBE Insurance Group Ltd.
RSUI Indemnity Co.
Safety National Casualty Corp.
Scottsdale Insurance Co.
Sompo Holdings Inc.
Tokio Marine HCC
Travelers Cos. Inc., The
Travelers P&C Co. of America
W.R. Berkley Corp.
Zurich Insurance Group AG
     Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 51 of 94




                                  SCHEDULE 1(i)
                                        Landlords

0124 SPG Anderson Mall LLC                     Cherokee Mainstreet LLC
2505 S. Maint Street LLC                       CK Belk Holdings LLC
4661 Shopping Center Association               Cole Credit Property Trust IV
4825 Simon Property Group LP                   Cole Operating Partnership IV LP
8401 Michigan Road LLC                         Cole/Faison JV Bethlehem GA
Aegis Realty Operating Partnership LP          College Square TEI Equities LLC
Ahoskie Center LLC                             Combined Property Service Group
A-L 95 Creekside Town Center PH 3 LP           CPA 18 LP
Albany Mall LLC                                CPT Peachtree Forum I LLC
Allied Development of Alabama LLC              CRC Mount Pleasant REIT LLC
American National Insurance Co.                Credit Suisse First Boston Mortgage
Anchor Columbia 2 LLC                              Securities Corp. Commercial Mortgage
Applewood Shopping Center GP                       Pass
Argento, Gina J.                               Creekstone Juban I LLC
Asheboro Mall LLC                              Crossroads Greenville Properties Ltd.
Asprey Real Estate Corp.                       Cullman Shopping Center Inc.
Asset Management Technologies LLC              CVM Holdings LLC
ATC Investors LP                               CW Joint Venture LLC
Atlantic North Land Trust Property             D Mall LLC
     Management Support Inc.                   Dalton Mall LLC
Auburn Mall LLC                                Danville Mall LLC
Bainbridge Mall LLC                            Danville, City of (VA), Industrial
Bank Ozk                                           Development Authority
Bel Air Mall Realty Holding LLC                Dare Center LLC
Biggs Park Inc.                                DDR Crossroads Center LLC
Blue Ridge Mall LLC                            DDRM Properties LLC
BPR-FF LLC                                     DDRTC Core Retail Fund LLC
BRC JV LLC                                     DDRTC Fayette Pavilion III & IV
Brixmor Operating Partnership LP               Decatur Mall LLC
BVA Avenue LLC                                 Delplace & Co. GP
BVCV High Point LLC                            Destin Commons Ltd.
Capital Plaza Inc.                             Distribution Technology Inc.
Capitol Funds Inc.                             Douglas Associates
Carolina Mall LLC                              Eastdale Mall LLC
Carolina Place LLC                             Eastgate Associates Ltd.
Cary Towne Center Property LLC                 Ershig Properties Inc.
Casto-Oakbridge Venture Ltd.                   Excel Trust LP
CBL & Associates LP                            Fickling & Co. Inc.
CBL-T-C LLC                                    Finmarc Wildewood LLC
CBL-TRS Joint Venture LLC                      Five Properties Holding Co. LLC
Century Capital Group LLC                      Foothills Mall Equities LLC
Charlottesville Fashion Square LLC             Four Plus Corp.
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 52 of 94




Fourth Quarter Properties 93 LLC           Jones Lang LaSalle Americas Inc.
G&I VII RCG Valley Park LLC                KDI Athens Mall LLC
Galleria Mall Investors LP                 Khezrie, James
Galleria Rock Hill LLC                     KIMCO Income Operating Partnership LP
Gardner, Bill                              Kin Properties Inc.
Gator Coastal Shopping Centre LLC          Kingsport Mall LLC
GCTC Holdings LLC                          Kroger LP I
Gemini Alto Centerville Partners LLC       Lake City Shopping Center
GF Valdosta Holding LLC                    Lake Pointe Property Owners Association
GGP Ivanhoe II Inc.                        Lakeview Pointe Shopping Center
GGP LP                                     Laurens Retail I LLC
Gleason Mall LP                            Lazy B Cattle Venture Ltd.
Glimcher Properties LP                     LB UBS 2006 C1 Triangle Town Boulevard
Governor's Square Mall                         LLC
Grand Central Parkersburg LLC              Lebcon Associates Ltd.
Greer Plaza Inc.                           Lenoir Retail I LLC
Grovenstein QI LLC                         Lexington Parkway Plaza LLC
H/S Augustine LP                           Libby Boone Enterprises LLC
H/S Florence LLC                           Libby Henderson Enterprises
H/S New Bern LLC                           Light ACD Holdings LLC
Halpern Enterprises Inc.                   Longwood Village Shopping Center
Hatchers Square LLC                        Macerich EQ LP
Hawthorne Pinecrest LLC                    Mall of South Carolina LP
HC Lakeshore LLC                           Mansfield Shops at Broad LLC
HCW Private Development Co. LLC            Mayflower Apple Blossom LP
Heitman America Real Estate                MD Ruston Properties LLC
Henderson Square LP                        Millan Enterprises LLC
Hendon Golden East LLC                     Milledgeville Associates LP
HH Conyers Crossroads LLC                  Miller-Valentine of Columbia Ltd.
Hines Global REIT 2615 Medical Center      Ml-CFC 2007-7 N 46Th St LLC
     Parkway LLC                           Monroe Crossing TEI Funds LLC
Hoover Mall Ltd. LLC                       Monroe Retail Group LLC
HRE Fund III LP                            MRW Retail Joint Venture
Hupps Mill Plaza Associates LLC            Mullins Colony LLC
Hutton, David                              Myrtle Beach Mall LLC
Ingles Markets Inc.                        New Port Richey Development Co. LLC
Inland National Real Estate Services LLC   News Co. LLC
Institutional Mall Investors LLC           North Carolina, State of, Public Employees
Intalytics Inc.                                Retirement System
IP Rockford Recap Ventures LLC             North Main Phase II & III LLC
Jacksonville Avenues LP                    Northpark Realty LP
Jacobson 5th Street LLC                    NRV Mall Associates
Jacobson Charlotte East LLC                Oaks Mall Gainesville LP
Jasper Mall Realty Holding LLC             Orange Park Mall LLC
JG Winston-Salem LLC                       Oxford Retail Holding LLC
JMCR Sherman LLC                           Pacific Management Group LLC
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 53 of 94




PC Sweet Home Bama LLC                       RPT Realty LP
Pecanland Mall LLC                           RSE Independence LLC
Pengould LLC                                 S2 Forest Gate Associates LLC
Penrose Mall LLC                             Saint Smitty LLC
Perlis Plaza Associates LLC                  Samonds Legacy LLC
Pinnacle North II LLC                        Sampson Crossing LLP
Pizitz of Dothan LLC                         Sawmill Square Associates LP
Pleasant Ridge Town Center LLC               Scotland Crossing Investors LLC
Port Orange I LLC                            Scott Village Big Springs LLC
PR Magnolia LLC                              SE Aiken LLC
Preferred Apartment Communities              Seayco-THF Conway Development LLC
     Operating Partnership LP                Shallotte Crossing LLC
PREIT Associates LP                          Shelby Mall LLC
Prince of Orange LLC                         Shelter Cove Towne Centre LLC
Prisa LHC LLC                                Shoppes at River Crossing LLC
Provest Centre Pointe Plaza Associates LLC   Signal Hill Mall
ProVest Lincoln Center LLC                   Simon Property Group LP
ProVest PDQ Springdale LLC                   SL Nusbaum Realty Co.
Publix Super Markets Inc.                    Southampton CTR Joint Venture
Rae-Me Realty Inc.                           SouthPark Mall LP
Rancho Lufkin LP                             Spotsylvania Mall Co.
RCG Ventures Fund IV LP                      Statesboro Mall LLC
RCG-Waycross Mall LLC                        Staunton EM2 LLC
RD Tulsa Hills LP                            Stirling Bossier LLC
Regional Malls LLC                           Stockbridge Lakeshore LLC
Retail Properties of America Inc.            Sumter Mall LLC
Retail Property Trust, The                   T Surfside FL LLC
Ridgeview Crossing                           Tabani Natchez Mall LP
River Chase Shopping Center LLC              Tallahassee Retail Venture LLC
River Hills Mall                             Tanglewood Venture LLC
River Place Investors LLC                    Temecula's Elite LLC
River Ridge Mall JV LLC                      Temples Co., The
Riverbirch Realty LLC                        Tifton Plaza Owner LLC
Riverchase Business Association Inc.         TKG Smith Farm LLC
Riverchase Land Acquisition LLC              TM Northlake Mall LP
Roanoke Landing Associates LLC               TMP SRE 1 LLC
Robertson's Creek Dunhill Investors LLC      TN Oak Ridge Rutgers LLC
RockStep Christiansburg LLC                  Town Center at Cobb LLC
Rockstep McComb LLC                          Towne Mall LLC
Rockstep Meridian LLC                        Tran, Khanh Quang
Rome Mall LLC                                Triangle East Shopping Center
Rosen McIntosh Plaza LLC                     Tri-City Inc.
RP Jackson Plaza LLC                         TUP 130 LLC
RP Town & Country LLC                        Turtle Creek LP
RPI Bel Air Mall LLC                         Unison Mooresville LLC
RPI Greenville Mall LP                       University Mall LLC
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 54 of 94




University Mall Realty Ltd.
Urban Shopping Centers LP
US Properties Group Inc.
Valley Hills Mall LLC
Vernon Park Mall Holding Corp.
VG Venture LLC
VGEC LLC
Vicksburg Income Properties LLC
Victory Real Estate Investment LLC
Victory Square LLC
Village Lake Promenade LLC
Washington Prime Group LP
Waters Inc.
Waxahachie TC Partners Ltd.
Weatherford Dunhill LLC
West C Street Holdings LLC
West Georgia Commons LLC
West Town Mall LLC
Westgate Mall LP
Westminster Mall LLC
Whitestone REIT Operating Partnership LP
WHLR-Village of Martsinville LLC
Winbrook Management LLC
Winter Haven Citi Centre LLC
Wiregrass Realty LLC
WV Crossroads Realty LLC
Yale Waynesville LLC
YFP LLC
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 55 of 94




                                    SCHEDULE 1(j)
                                         Litigants

Alexander Ricks PLLC
Arnold & Porter Kaye Scholer LLP
Colclough, Thomas M.
Doniger / Burroughs Law Firm
Flachsbart & Greenspoon LLC
Fross Zelnick Lehrman & Zissu PC
Herrmann & Murphy PLLC
Holwell Shuster & Goldberg LLP
IP Edge LLC
K&L Gates LLP
Klestadt Winters Jureller Southard & Stevens LLP
Lincoln Derr PLLC
Nixon Jach Hubbard PLLC
Offit Kurmann
Paul, Weiss, Rifkind, Wharton & Garrison LLP
Thompson Legal Center LLC
Unique Designs Inc.
Watson & Norris pllc
Zarin & Associates
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 56 of 94




                                   SCHEDULE 1(k)
                          Sureties and Letter of Credit Providers

North American Specialty Insurance Co.
Wells Fargo Capital Finance Inc.
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 57 of 94




                                      SCHEDULE 1(l)
                 Taxing Authorities and Governmental/Regulatory Agencies

Adams, County of (MS), Tax Collector           Birmingham, City of (AL), Tax Trust
Ahoskie, Town of (NC)                              Account
Aiken, City of (SC)                            Blount, County of (TN), Trustee
Aiken, County of (SC), Treasurer               Bossier City, City of (LA)
Alabama, State of, Department of Revenue       Bossier, Parish of (LA)
Alabama, State of, Secretary of State,         Bossier, Parish of (LA), Sheriff's Office -
    Probate Judges                                 Tax Office
Alabama, State of, Treasurer                   Bowling Green, City of (KY)
Alabaster, City of (AL)                        Branson, City of (MO)
Alabaster, City of (AL), Revenue               Brevard, City of (NC)
    Department                                 Brevard, County of (FL), Tax Collector
Alachua, County of (FL), Tax Collector         Bristol, City of (TN)
Albany, City of (GA)                           Brunswick, County of (NC), Revenue
Albemarle, County of (VA)                          Department
Alcorn, County of (MS), Tax Collector          Buncombe, County of (NC), Tax Collector
Allen Parish School Board (LA)                 Burke, County of (NC), Tax Collector
Alston & Bird LLP                              Burke, County of (NC), Tax Office
Americus, City of (GA)                         Burlington, City of (NC)
Anderson, City of (SC)                         Burlington, City of (NC), Tax Collector
Anderson, County of (SC), Treasurer            Caddo, Parish of (LA)
Angelina, County of (TX), Tax Office           Caldwell, County of (NC), Tax Collector
Anybill Financial Services Inc.                California, State of, Department of Tax &
Arizona, State of, Department of Revenue           Fee Administration
Arkansas, State of                             California, State of, Franchise Tax Board
Arkansas, State of, Department of Finance      Camden, City of (SC)
    & Administration                           Camden, County of (GA), Tax
Arkansas, State of, Secretary of State             Commissioner
Ashland, City of (KY)                          Canton, City of (GA)
Athens Clarke, County of (GA)                  Carroll, County of (GA), Tax Office
Athens, City of (TN)                           Carroll, County of (MD) Board of
Auburn, City of (AL)                               Commissioners
Augusta, County of (VA), Treasurer             Carrollton, City of (GA)
Bainbridge, City of (GA)                       Carteret, County of (NC), Tax Collector
Baldwin, County of (AL)                        Cartersville, City of (GA)
Barrow, County of (GA), Tax                    CBIZ Operations Inc.
    Commissioner                               Centerville, City of (GA)
Beaufort, City of (SC)                         Centerville, City of (GA), Tax Collector
Beaufort, County of (SC), Tax Collector        Charleston, City of (SC)
Beauregard, Parish of (LA), Sheriff's Office   Charleston, County of (NC), Treasurer
Berkeley, County of (SC), Treasurer            Charleston, County of (SC), Recycle &
Biloxi, City of (MS)                               Disposal
Birmingham, City of (AL)                       Charlotte, City of (NC), Tax Collector
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 58 of 94




Charlotte, City of (NC), Tax Commissioner      Denton, County of (TX), Tax Assessor
Chattanooga, City of (TN), Treasurer                Collector
Cherokee, County of (SC), Treasurer            Denton, County of (TX), Tax Office
Christiansburg, Town of (VA)                   Dewees, Heather S.
Clarksville, City of (MO)                      Don Barnhill Associates LLC
Clay, County of (FL), Tax Collector            Dothan, City of (AL)
Cobb, County of (GA)                           Dougherty, County of (GA), Tax
Colleton, County of (SC), Tax Collector             Department
Collin, County of (TX), Tax Assessor           Douglas, City of (GA)
    Collector                                  Douglasville, City of (GA)
Colorado, State of, Department of Revenue      Dublin, City of (GA)
Columbia, City of (SC)                         Ducharme Mcmillen & Associates Inc.
Columbia, City of (TN), Recorder               Easley, City of (SC)
Columbia, County of (GA), Tax Collector        Elizabeth City, City of (NC)
Columbia, County of (GA), Tax                  Elizabethtown, City of (KY)
    Commission                                 Elkin, Town of (NC), Tax Collector
Columbus, County of (NC), Tax Collector        Ellis, County of (TX), Tax Assessor-
Comal, County of (TX), Tax Office                   Collector
Conway, City of (SC)                           Ernst & Young LLP
Conyers, City of (GA)                          Escambia, County of (FL), Tax Collector
Cookeville, City of (TN)                       Etowah, City of (AL)
Cooperative Purchasing Group                   Etowah, County of (AL), Revenue
Corbin, City of (KY)                                Commissioner
Cordele, City of (GA), Tax Collector           Fair, Jerry Michael
Corinth, City of (MS), Tax Department          Farmville, Town of (VA)
Cornelia, City of (GA)                         Fayetteville, City of (GA)
Cornelia, City of (GA), Tax Collector          FL 1527 Public Improvement Fee
Cornerstone Consulting Inc.                    Flagler, County of (FL), Tax Collector
Coweta, Couny of (GA), Tax Commissioner        Florence, City of (SC)
Crisp, County of (GA), Tax Commissioner        Florence, County of (SC), Treasurer
Cullman, City of (AL)                          Florida, State of, Department of Financial
Cullman, County of (AL)                             Services
Cullman, County of (AL), Revenue               Florida, State of, Department of Revenue
    Commissioner                               Flowood, City of (MS)
Dallas, County of (TX), Tax Collector          Forest Acres, City of (SC)
Dalton, City of (GA), Municipal Court          Forsyth, County of (GA), Tax
Danville, City of (VA)                              Commissioner
Dare, County of (GA), Tax Collector            Forsyth, County of (NC), Tax Collector
Darlington, County of (SC), Treasurer          Franklin, City of (VA), Treasurer
Decatur, City of (AL)                          Gaffney, City of (SC)
Decatur, County of (GA), Tax                   Gainesville, City of (FL)
    Commissioner                               Gallatin, City of (TN)
Deland, City of (FL)                           Garner, Town of (NC)
Delaware, State of, Division of Corporations   Gaston, County of (NC), Tax Collector
Deloitte Tax LLP                               Gautier, City of (MS)
                                               Georgetown, City of (SC)
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 59 of 94




Georgetown, County of (SC), Treasurer       Houston, County of (GA), Tax
Georgia, State of, Department of Revenue         Commissioner
Glynn, County of (GA), Occupational Tax     Hulsey, Travis A.
    Department                              Hunt, County of (TX), Tax Office
Grant Thornton LLP                          Huntsville, City of (AL)
Grapevine-Colleyville Area Tax Office       Idaho, State of, Tax Commission
Grayson, County of (TX), Tax Collector      Illinois, State of, Department of Revenue
Greeneville, Town of (TN)                   Indiana, State of, Department of Revenue
Greensboro, City of (NC)                    Iowa, State of, Department of Revenue &
Greenville, City of (MS)                         Finance
Greenville, County of (SC), Tax Collector   Iredell, County of (NC), Tax Collector
Greenwood, City of (SC)                     Jackson, City of (TN)
Greenwood, County of (SC), Tax Collector    Jackson, County of (MS), Tax Collector
Greer, City of (SC)                         Jasper, City of (AL)
Griffin, City of (GA)                       Jefferson Davis, Parish of (LA)
Guilford, County of (NC), Tax Department    Jefferson, City of (AL), Department of
Gulfport, City of (MS)                           Revenue
Guntersville, City of (AL)                  Jefferson, County of (AL), Tax Collector
Gwinnett, County of (GA)                    Johnson, City of (TN), Recorder
Halifax, County of (VA), Treasurer          Jones, County of (MS), Tax Assessor-
Hamblen, County of (TN)                          Collector
Hamilton, County of (TN), Trustee           Kansas, State of, Department of Revenue
Harbison Community Association              Kentucky, Commonwealth of, Department
Hardin, County of (KY), Sheriff's Office         of Revenue
Harnett, County of (NC), Tax Department     Kentucky, Commonwealth of, Treasurer
Harrison, County of (MS), Tax Collector     Kerr, County of (TX), Tax Office
Harrisonburg, City of (VA)                  Kerrville Independent School District (TX)
Hart, County of (GA), Tax Commissioner      Kershaw, County of (SC), Treasurer
Hartford, City of (CT), Commissioner of     Kingsport, City of (TN)
    Revenue                                 Knox, County of (KY)
Hartsville, City of (SC)                    Knox, County of (KY), Sheriff's Office
Hartwell, City of (GA)                      Knox, County of (TN), Trustee
Hattiesburg, City of (MS)                   Knoxville, City of (TN)
Hawaii, State of, Department of Taxation    Lady Lake, Town of (FL)
Helena, City of (AL)                        Lafayette, County of (MS), Tax Collector
Henry, County of (GA)                       Lake City, City of (SC)
Hertford, County of (NC), Tax Collector     Lake, County of (FL), Tax Collector
High Point, City of (NC)                    Lamar, County of (MS), Tax Assessor-
Hilton Head Island, Town of (SC)                 Collector
Hinds, County of (MS), Tax Collector        Lamar County of Appraisal District (TX)
Hoover, City of (AL)                        Lancaster, City of (SC)
Horry, County of (SC), Business License     Lancaster, County of (SC), Treasurer
    Department                              Lauderdale, County of (MS), Tax Collector
Horry, County of (SC), Treasurer            Laurel, City of (MS)
Hot Springs, City of (AR)                   Laurens, City of (SC)
                                            Laurens, County of (SC), Treasurer
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 60 of 94




Laurinburg, City of (NC)                       Mercer, County of (WV), Sheriff's
Lee, City of (AL), Business License Office         Department
Lee, County of (MS), Tax Collector             Meridian, City of (MS)
Lenoir, City of (NC)                           Michigan, State of
Lexington, County of (SC)                      Middlesboro, City of (KY)
Lexington, County of (SC), Treasurer's         Milledgeville, City of (GA)
     Office                                    Minnesota, State of, Department of Revenue
Little Rock, City of (AR)                      Mississippi, State of, Board of Cosmetology
Livingston, Parish of (LA), School Board       Mississippi, State of, Department of
Livingston, Parish of (LA), Sheriff's Office       Revenue
Livingston, Parish of (LA), Tax Collector      Mississippi, State of, Treasurer
Louisiana, State of, Department of             Missouri, State of, Department of Revenue
     Agriculture                               Missouri, State of, Director of Revenue
Louisiana, State of, Department of Revenue     Mobile, City of (AL)
Louisiana, State of, Department of Revenue     Mobile, County of (AL)
     & Taxation                                Mobile, County of (AL), Revenue
Louisiana, State of, Department of the             Commissioner
     Treasury                                  Monroe, City of (GA)
Lowndes, County of (MS), Tax Assessor-         Monroe, City of (LA)
     Collector                                 Monroe, City of (LA), Taxation & Revenue
Lumberton, City of (NC)                            Department
Lynchburg, City of (VA)                        Montgomery, City of (AL)
Macon-Bibb, County of (GA)                     Montgomery, County of (AL),
Madison, County of (AL), License                   Commissioner
     Department                                Montgomery, County of (TN), Trustee
Madison, County of (AL), Sales Tax             Montgomery, County of (VA), Treasurer
     Department                                Moore & Van Allen PLLC
Madison, County of (AL), Tax Collector         Morehead City, Town of (NC)
Madison, County of (TN), Trustee               Morgan, County of (AL)
Maine, State of, Revenue Services              Morgan, County of (AL), Revenue
Marion, County of (FL), Tax Collector              Commissioner
Martin, County of (NC), Tax Collector          Morganton, City of (NC)
Martinsville, City of (VA)                     Morganton, City of (NC), Tax Collector
Martinsville, City of (VA), Treasurer          Morristown, City of (TN)
Maryland, Commonwealth of, Comptroller         Moultrie, City of (GA)
Maryland, State of, Department of,             Mount Airy, City of (NC)
     Assessments & Tax                         Mt. Juliet, City of (TN)
Maryville, City of (TN)                        Myrtle Beach, City of (SC)
Massachusetts, Commonwealth of                 Nacogdoches Central Appraisal District
Maury, County of (TN), General Sessions            (TX)
     Court                                     Nacogdoches, City of (TX)
McComb, City of (MS), Tax Collector            Nacogdoches, City of (TX), Tax Assessor
McLennan, County of (TX), Rural                    Collector
     Transportation District                   Nash, County of (NC), Tax Collector
McLennan, County of (TX), Tax Office           Nebraska, State of, Department of Revenue
                                               Nevada, State of, Department of Taxation
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 61 of 94




New Jersey, State of, Department of the       Reidsville, City of (NC)
     Treasurer                                Rhode Island, State of, Division of Taxation
New Jersey, State of, Sales Tax               Richland, County of (SC)
New Mexico, State of, Taxation & Revenue      Richland, County of (SC), Treasurer
     Department                               Richmond, City of (KY)
New York, State of, Sales Tax Processing      Richmond, County of (NC), Tax Collector
Newnan, City of (GA)                          Ridgeland, City of (MS)
North Augusta, City of (SC)                   Roanoke, City of (VA)
North Carolina, State of, Department of       Roanoke, City of (VA), Treasurer
     Labor                                    Roanoke, County of (VA), Treasurer
North Carolina, State of, Department of       Robertson, County of (TN), Trustee
     Revenue                                  Robeson, County of (NC), Tax Collector
North Carolina, State of, Department of the   Rock Hill, City of (SC)
     Treasurer                                Rockingham, City of (NC), Tax Department
North Charleston, City of (SC)                Rockingham, County of (NC), Tax Collector
Oconee, County of (NC), Treasurer             Rockwall Central Appraisal District (TX)
Ogletree Deakins Nash Smoak & Stewart         Rocky Mount, City of (NC)
     PC                                       Rogers, City of (AR)
Ohio, State of, Treasurer                     Rome, City of (GA)
Oklahoma, State of, Tax Commission            Russellville, City of (AK)
Oklahoma, State of, Treasurer                 Ryan LLC
Orangeburg, City of (SC)                      Sabine, Parish of (LA)
Orangeburg, County of (SC), Treasurer         Sampson, County of (NC), Tax Collector
Ouachita, Parish of (LA), Tax Collector       Savannah, City of (GA)
Oxford, City of (MS)                          Scotland, County of (NC), Tax Department
Paradigm Tax Group LLC                        Selma, City of (AL)
Paragould, City of (AR)                       Shelby, County of (AL)
Parker County Appraisal District (TX)         Shelby, County of (AL), Property Tax
Parker, County of (TX)                            Commissioner
Payne, County of (OK), Treasurer              Shreveport, City of (LA)
Peachtree Corners, City of (GA)               Simpsonville, City of (SC)
Pennsylvania, Commonwealth of,                Snellville, City of (GA)
     Department of Revenue                    Somerset, City of (KY)
Pickens, County of (SC), Treasurer            South Boston, Town of (VA)
Pike, County of (MS), Tax Collector           South Carolina, State of, Department of
Pitt, County of (NC), Tax Collector Pope,         Labor
County of (AR), Tax Collector                 South Carolina, State of, Department of
Port Orange, City of (FL)                         Revenue
Prattville, City of (AL)                      South Carolina, State of, Treasurer
PricewaterhouseCoopers LLP                    South Dakota, State of, Department of
Pulaski, County of (KY)                           Revenue
Pulaski, County of (KY), Sheriff's Office     Spalding, County of (GA), Tax
Putnam, County of (TN), Trustee Randolph,         Commissioner
City of (NC), Tax Collector Rankin,           Spanish Fort, City of (AL)
County of (MS), Tax Collector Red River,      Spartanburg, City of (SC)
Parish of (LA)                                Spartanburg, County of (SC), Treasurer
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 62 of 94




Spotsylvania, County of (VA), Treasurer      United States, Government of the,
St. Marys, City of (GA)                          Department of the Treasury
Stanly, County of (NC), Tax Collector        United States, Government of the,
Statesboro, City of (GA)                         Department of the Treasury, Internal
Streamline Tax Solutions LP                      Revenue Service
Stuttgart, City of (AR)                      Valdosta, City of (GA)
Suffolk, City of (VA), Treasurer             Vermont, State of, Department of Taxes
Sullivan, County of (TN), Trustee            Vidalia, City of (GA)
Sumner, County of (TN), Trustee              Vidalia, City of (GA), Tax Collector
Sumter, City of (SC)                         Vienna, City of (WV)
Sumter, County of (SC), Treasurer            Virginia, Commonwealth of
Surry, County of (NC), Tax Collector         Virginia, Commonwealth of, Comptroller
Taney, County of (MO), Tax Collector         Virginia, Commonwealth of, Department of
Tarrant, County of (TX), Tax Assessor-           Taxation
    Collector                                Volusia, County of (FL)
Tazewell, County of (VA), Treasurer          Volusia, County of (FL), Revenue Division
Tennessee, State of, B&E Division            Wake, County of (NC), Revenue
Tennessee, State of, Department of Revenue       Department
Tennessee, State of, Treasurer               Walterboro, City of (SC)
Texas, State of, Comptroller                 Walters, Howard Moody, Jr.
Texas, State of, Comptroller Public          Warren, County of (KY), Sheriff's Office
    Accounts                                 Warren, County of (MS), Tax Collector
Thomaston, City of (GA)                      Washington, County of (MS), Tax Collector
Thomasville, City of (GA)                    Washington, Parish of (LA), Tax Collector
Thomasville, City of (GA), School Tax        Washington, State of, Department of
Tifton, City of (GA)                             Revenue
Toccoa, City of (GA)                         Waycross, City of (GA)
Toombs, County of (GA), Tax Collector        Waynesville, Town of (NC), Tax Collector
Transaction Tax Consulting Group             West Feliciana, Parish of (LA), Sales Tax
Transylvania, County of (NC), Tax            West Virginia, State of, Tax Department
     Administration                          West Virginia, State of, Treasurer
Transylvania, County of (NC), Tax            Westminster, City of (MD), Circuit Court
     Collector                                   Clerk
Trussville, City of (AL)                     Whiteville, City of (NC)
Tucker, A. Lee                               Whitfield, County of (GA), Tax
Tulsa, County of (OK), Treasurer                 Commissioner
Tupelo, City of (MS)                         Wilkes, County of (NC), Tax Office
Tuscaloosa, City of (AL)                     Wilkesboro, Town of (NC)
Tuscaloosa, County of (AL), Special Tax      Wilkins, Dianne
    Board                                    Williamston, Town of (NC)
Tuscaloosa, County of (AL), Tax Collector    Williamston, Town of (NC), Tax Collector
Tuscaloosa, County of (MS), License          Wilson, County of (TN), Trustee
    Department                               Winchester, City of (VA)
United States, Government of the,            Winchester, City of (VA), Treasurer
    Department of Homeland Security          Winn Parish School Board (LA)
                                             Wisconsin, State of, Department of Revenue
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 63 of 94




Wise, County of (VA)
Wise, Town of (VA)
Wise, Town of (VA), Treasurer
Wtowah, County of (AL), Revenue
   Commissioner
Wyoming, State of, Department of Revenue
York, County of (SC), Treasurer
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 64 of 94




                                  SCHEDULE 1(m)
                U.S. Trustee Personnel for the Southern District of Texas

Barcomb, Alicia
Boykin, Jacqueline
Bujold, Michael J.
Duran, Adrian
Duran, Hector
Epstein, Kevin M.
Goodwin, Valerie
Griffin, Barbara
Henicke, Genny
Johnson-Davis, Luci
Motton, Linda
Nguyen, Ha
Otto, Glenn
Ruff, Jayson B.
Schmidt, Patricia
Simmons, Christy
Smith, Gwen
Statham, Stephen
Waxton, Clarissa
Whitworth, Jana
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 65 of 94




                                      SCHEDULE 1(n)
                                              Utilities

Ahoskie, Town of (NC)                                 Camden, City of (SC)
Aiken Electric Cooperative Inc.                       Canton, City of (GA)
Aiken, City of (SC)                                   Cape Coral, City of (FL)
Alabama Power Co. Inc.                                Cape Fear Public Utility Authority
Alabaster Water Board                                 Carolina Water Service Inc. of NC
Albany, City of (GA), Utilities                       Carroll Electric Cooperative Corp.
Albemarle County Service Authority                    Carrollton, City of (GA)
Albemarle, City of (NC)                               Cartersville, City of (GA)
Alcorn County Electric Power                          Cary, City of (NC)
Americus, City of (GA)                                CDE Lightband
AmeriGas LP                                           CenterPoint Energy Inc.
Appalachian Power Co.                                 Centerville, City of (GA)
Asheboro, City of (NC)                                Charleston Water System
Asheville, City of (NC)                               Charleston, County of (SC), Revenue
Ashland, City of (KY)                                     Collections
Athens Utilities Board                                Charlotte, City of (NC)
Athens-Clarke, City of (GA), Water                    Chattanooga Gas Co.
    Business Office                                   Chattanooga, City of (TN)
Atmos Energy Corp.                                    Christiansburg, City of (VA)
Auburn City Water Works Board Augusta                 City Corp. - Russellville Water & Sewer
County Service Authority Bainbridge, City             Clarksville, City of (TN), Gas & Water
of (GA)                                                   Department
Baldwin County Sewer Service LLC                      Clay County Utility Authority
Baltimore Gas & Electric Co.                          Clay Electric Cooperative
Beaufort-Jasper Water & Sewer Authority               Cleco Power LLC
Birmingham Water Works & Sewer                        Clermont, City of (FL)
Board Blue Ridge Electric Cooperative                 Cleveland Utilities
Bluefield Gas Co.                                     Clinton, City of (NC)
Boone, Town of (NC)                                   Cobb Electric Membership Corp.
Bossier, City of (LA), Utilities Department           Cocoa, City of (FL)
Bowling Green Municipal Utilities Bradley             Columbia County Water Utility
Public Service District (WV) Branson,                 Columbia Gas of Kentucky Inc.
City of (MO)                                          Columbia Gas of Maryland Inc.
Brevard, City of (NC)                                 Columbia Gas of Virginia Inc.
BrightRidge                                           Columbia Power & Water Systems
Bristol Tennessee Essential Services                  Columbia, City of (SC)
Bristol, City of (TN)                                 Columbus Light & Water Department
Broad Creek Public Service District (SC)              Concord, City of (NC)
Brunswick Electric Membership Corp.                   Conger LP Gas Inc.
Brunswick-Glynn County Joint Water &                  Consolidated Utility District of Rutherford
Sewer Commission Buford, City of (GA)                     County
                                                      Constellation NewEnergy Gas Division LLC
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 66 of 94




Conway Corp.                              Euless, City of (TX)
Conway, City of (SC)                      Farmville, Town of (VA)
Cookeville, City of (TN)                  Fayetteville Public Works Commission
Coolsprings Mall LLC                      First Utility District of Knox County (TN)
Corbin Utilities Commission               Flint EMC
Cordele, City of (GA)                     Florence, City of (AL), Utilities Department
Corinth Gas & Water Department            Florence, City of (SC)
Cornelia, City of (GA)                    Florida Power & Light Co.
CoServ                                    Flower Mound, Town of (TX)
Coweta-Fayette EMC                        Flowood, City of (MS)
Crisp County Power Commission             Floyd, County of (GA), Water Department
Cullman Power Board                       Forest City, Town of (NC)
Cullman-Jefferson Counties Gas District   Fort Hill Natural Gas Authority
    (AL)                                  Fort Worth, City of (TX)
Cumming, City of (GA)                     Franklin, City of (VA)
CyberSource Corp.                         Gaffney Board of Public Works
Dalton Utilities                          Gainesville Regional Utilities
Danville, City of (VA)                    Gainesville, City of (GA)
Daphne Utilities                          Gallatin Public Utilities
Decatur Utilities                         Gallatin, City of (TN), Department of
Deland, City of (FL)                      Electricity
Delta Natural Gas Co. Inc.                Gastonia, City of (NC)
Dependabill Solutions LLC                 Gautier, City of (MS), Billing Department
Diverse Power                             Georgetown, City of (SC)
Dominion Energy North Carolina            Georgia Power
Dominion Energy South Carolina            Goldsboro, City of (SC)
Dominion Energy West Virginia             Grand Strand Water & Sewer
Dothan Utilities                          Granite Telecommunications LLC
Douglas, City of (GA)                     Green Valley Glenwood Public Service
Douglasville-Douglas, County of (GA)      District (WV)
Dublin, City of (GA)                      Greeneville Light & Power System
Duke Energy Corp.                         Greeneville Water Commission Greensboro,
Dunn, City of (NC)                        City of (SC)
Durham, City of (NC), Sewer/Water         Greenville Utilities Commission
Easley Combined Utilities                 Greenville Water
Electric City, City of (SC), Utilities    Greenville, City of (SC), Water Department
Elizabeth City, City of (NC)              Greenville, City of (TX)
Elkin, Town of (NC)                       Greenwood Commissioners of Public
Emerald Coast Utilities Authority         Works Greer Commission of Public Works
Engie Insight Services Inc.               Griffin, City of (GA)
Engie Resources                           Gulf Power Co.
Entergy Arkansas Inc                      Gulfport, City of (MS)
Entergy Gulf States LA LLC                Gwinnett, County of (GA), Water Resources
Entergy Louisiana Inc.                    Halifax County Service Authority Hampton
Entergy Mississippi Inc.                  Roads Sanitation District
EPB                                       Hardin County Water District # 2
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 67 of 94




Harrisonburg Electric Commission                Liberty Utilities - Empire District
Hartsville, City of (SC)                        Lincolnton, City of (NC)
Hartwell, City of (GA)                          Lufkin, City of (TX)
Hattiesburg, City of (MS)                       Lumberton, City of (NC)
Henderson, City of (NC)                         Lynchburg, City of (VA)
Hendersonville, City of (NC)                    Mansfield, City of (TX)
Hernando, County of (FL), Utilities             Marshall-Dekalb Electric Cooperative
Department                                      Martinsville, City of (VA)
Hickory, City of (NC)                           Maryville, City of (TN), Utilities
High Point, City of (NC)                        McComb, City of (MS)
Hixson Utility District                         McKinney, City of (TX)
Hot Springs Water & Sewer Services              Meridian, City of (MS)
Huntsville Utilities                            Middle Tennessee Electric Membership
Jackson Electric Membership Corp. Jackson           Corp.
Energy Authority                                Milledgeville, City of (GA)
Jacksonville Electric Authority                 Mississippi Power
Jacksonville, City of (NC)                      Mobile Area Water & Sewer System
Jasper Waterworks & Sewer Board Inc.            MonPower
Jefferson, County of (AL), Sewer Service        Monroe, City of (LA)
Jim Wilson & Associates                         Monroe, City of (NC)
Johnson, City of (TN), Utility System Jointly   Montgomery Water Works & Sanitary
Owned Natural Gas                                   Sewer Board
Jones-Onslow Electric Membership Corp.          Mooresville, City of (NC)
Kentucky Power Co.                              Morganton, City of (NC)
Kentucky Utilities Co.                          Morristown Utility Commission
Kerrville Public Utility Board                  Moultrie, City of (GA)
Kerrville, City of (TX)                         Mount Airy, City of (NC)
Kill Devil Hills Wastewater Treatment           Mount Juliet, City of (NC)
Plant Kill Devil Hills, Town of (NC)            Mount Pleasant Waterworks
Kingsport, City of (TN)                         Mountaineer Gas Co.
Kinston, City of (NC)                           Myrtle Beach, City of (SC)
Knoxville Utilities Board                       Nacogdoches, City of (TX)
Lagrange Sanitation Services LLC                Natchez Water Works
Lagrange, City of (GA)                          National Exemption Service
Lake City, City of (FL)                         New Bern, City of (NC)
Lake City, City of (SC)                         New Braunfels Utilities
Lakeland Electric                               New River Light & Power Co.
Lancaster, City of (SC)                         Newnan Utilities
Laurel, City of (MS), Public Utility Laurens    North Augusta, City of (SC)
Commission of Public Works Laurinburg,          Norton, City of (VA)
City of (NC)                                    Oak Ridge Utility District
Lee County Electric Cooperative Leesburg,       Oak Ridge, City of (TN)
City of (FL)                                    Ocala, City of (FL)
Lenoir City Utilities Board                     Old Dominion Power Co.
Lenoir, City of (NC)                            Owasso Public Works
Lexington, City of (NC)
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 68 of 94




Oxford, City of (MS)                     South Walton Utility Co. Inc.
Palm Coast, City of (FL)                 Southern Maryland Electric Cooperative
Palmetto Electric Cooperative Inc.       Southern Pines, City of (NC)
Palmetto Utilities Inc.                  Southwestern Electric Power Co.
Paragould Light Water & Cable            Southwestern VA Gas Co.
Paris, City of (TX)                      Spartanburg Water System
Pasco County Utilities                   Spire Inc.
Pearl River Valley EPA                   Spotsylvania, County of (VA), Treasurer
Piedmont Natural Gas                     Springfield, City of (TN), Department of
Pineville Electric & Telephone           Utilities
Port Orange, City of (FL)                St. Augustine, City of (FL)
Potomac Edison                           St. Mary's County Metropolitan
Prattville Water Works Board             Commission
Public Service Co. of Oklahoma           St. Marys, City of (GA)
Raleigh, City of (NC)                    Statesboro, City of (GA)
Reidsville, City of (NC)                 Statesville, City of (NC)
Republic Services #728 - Vidalia         Stillwater, City of (OK)
Richmond Utilities                       Stuttgart Municipal Water Works
Ridgeland, City of (MS)                  Summerville Comissioners of Public Works
Riviera Utilities                        Summerville, City of (GA)
Roanoke Gas Co.                          Sumter, City of (SC)
Roanoke Rapids Sanitary District (NC)    Tallahassee, City of (FL)
Rock Hill, City of (SC)                  Tampa Electric Co.
Rockingham, City of (NC)                 Tanglewood Venture LLC
Rockwall, City of (TX)                   Tazewell County Public Service Authority
Rocky Mount, City of (NC)                TECO Peoples Gas
Rogers Water Utilities                   Tennessee-American Water Co.
S2S Communications Inc.                  Thomaston, City of (GA)
Salisbury, City of (NC)                  Thomasville Utilities
Sanford, City of (NC)                    ThompsonGas
SanteeCooper                             Tifton, City of (GA)
Savannah, City of (GA)                   Toccoa, City of (GA)
Sawnee Electric Membership Corp.         Tombigbee Electric Power Association -
Sebring, City of (FL)                         Fulton
Selma Waterworks & Sewer Board           Tri-County Electric Cooperative Inc.
Seneca Light & Water                     Trussville Gas & Water
Sevier County Electric System            Tulsa, City of (AL), Utilities
Sevier County Utility District           Tupelo, City of (MS), Water & Light
Sevierville, City of (TN)                Department
Shallotte, City of (NC)                  Tuscaloosa, City of (AL)
Shenandoah Valley Electric Cooperative   TXU Energy
Sherman, City of (TX)                    University Mall LLC
Shreveport, City of (LA)                 Utilities Inc. of Louisiana
Singing River Electric Cooperative       Utility Billing Services (AR)
Smithfield, City of (NC)                 Valdosta, City of (GA)
Somerset, City of (KY)                   Vicksburg, City of (MS)
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 69 of 94




Vidalia, City of (GA)
Vienna, City of (WV)
Village Center Service Area
Waco, City of (TX), Water Office
Walker, City of (LA)
Walterboro, City of (SC)
Walton Electric Membership Corp.
Ward 2 Water District
Washington Gas
Washington, City of (NC), Municipal
Building
Waste Management National Services
Inc. Water Service Corp. of Kentucky
Waxahachie, City of (TX)
Waycross, City of (GA)
Waynesville, Town of (NC) Weatherford,
City of (TX)
West Wilson Utility District
Western Virginia Water Authority
Westminster, City of (MD)
Whiteville, City of (NC)
Wilkesboro, Town of (NC)
Williamston, Town of (NC)
Wilson, City of (NC)
Winchester, City of (VA)
Winston-Salem, City of (NC)
Wise, Town of (VA)
York County Natural Gas Authority
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 70 of 94




                                    SCHEDULE 1(o)
                                    Significant Vendors

Alfred Dunner Inc.                              Make-Up Art Cosmetics
Alvarez & Marsal Holdings LLC                   Merchsource LLC
Bank of America Corp.                           MGF Sourcing LLC
Bank of America Retail Group                    Michael Kors (USA) Inc.
Belk Stores Services Inc.                       Millwork Holdings Co. Inc.
BH Multi Com Corp.                              Morgan Stanley Senior Funding Inc.
Blue Cross & Blue Shield of North Carolina      Nike USA Inc.
Brahmin Leather Works Inc.                      ONE Jeanswear Group LLC
Chanel Inc.                                     Peerless Clothing International Inc.
Clinique Laboratories                           Pem-America Inc.
Columbia Sportswear Co.                         Performics Inc.
Corporate Capital Markets                       Polo Ralph Lauren Corp.
Diversified Distribution Systems                Quad/Graphics Inc.
E&E Co. Ltd.                                    Ralph Lauren Childrenswear
E-Lo Sportswear LLC                             Rare Editions for Girls
Engie Insight Services Inc.                     Richline Group
Estée Lauder Inc.                               Ruby Rd Inc.
Euroitalia USA Inc.                             Santa Fe Apparel LLC
Euroitaly Inc.                                  Skechers USA Inc.
F&F Apparel International Inc.                  Tata America International Corp.
Federal Express Corp.                           U.S. Bank NA
Footwear Unlimited Inc.                         Under Armour Inc.
Fred David International USA Inc.               United States Postal Service, The
General Sportwear Co. Inc.                      Urban Outfitters Wholesale Inc.
G-III Leather Fashions Inc.                     Vinatex International Joint Stock Co.
Grant Thornton LLP                              VolumeCocomo Apparel Inc.
Haddad Apparel Group Ltd.                       Westpoint Home Inc.
Haggar Apparel Co.
Hanesbrands Inc.
HMS Productions Inc.
Horizon Media Inc.
IBM Corp.
iCrossing Inc.
Izod Men's
JB Hunt Transport Inc.
Jones Lang LaSalle Americas Inc.
Keeco LLC
Lancome
Levi Strauss & Co.
LF Centennial Pte. Ltd.
L'Oreal USA S/D Inc.
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 71 of 94




                                     SCHEDULE 2

                                      Name of Entity and/or Affiliate of
    Name of Entity Searched                                                Status
                                        Entity, that is a K&E Client
0124 SPG Anderson Mall LLC            Washington Prime Group Inc.          Current
Charlottesville Fashion Square LLC
Dare Center LLC
Glimcher Properties LP
Grand Central Parkersburg LLC
Orange Park Mall LLC
Washington Prime Group LP
Westminster Mall LLC
3M Employee Retirement Income         3M Company                           Current
     Plan
Allianz SE                            Pacific Investment Management        Current
                                         Company, LLC
Alvarez & Marsal                      A&M Capital Advisors Europe,         Current
                                         LLP
Alvarez & Marsal Holdings LLC         A&M Capital Advisors GP, LLC         Current
                                      A&M Capital Advisors LLC             Current
                                      A&M Capital Advisors, LP             Current
                                      A&M Capital Europe, SCSp             Current
                                      A&M Capital Opportunities Fund       Current
                                         LP
                                      A&M Capital Opportunities-GP         Current
                                         Associates, LP
                                      A&M Capital Partners, LLC            Current
                                      A&M Capital-GP Associates, LP        Current
                                      A&M Capital-GP Holdings, LP          Current
                                      Alvarez & Marsal AMCO Partners       Current
                                         Fund, LP
                                      Alvarez & Marsal Capital LLC         Current
                                      Alvarez & Marsal Capital, LP         Current
                                      Alvarez & Marsal Europe LLP          Current
                                      Alvarez & Marsal Inc.                Current
                                      Alvarez & Marsal Partners Buyout     Current
                                         Fund, LP
                                      Alvarez & Marsal Partners Europe     Current
                                         Buyout Fund, LP
                                      Alvarez & Marsal Partners Europe     Current
                                         Fund, LP
   Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 72 of 94




                                   Name of Entity and/or Affiliate of
    Name of Entity Searched                                              Status
                                      Entity, that is a K&E Client
                                   Alvarez & Marsal Partners Fund, LP    Current
                                   Alvarez & Marsal Partners             Current
                                      Opportunities Fund, LP
                                   Alvarez & Marsal Taxand UK LLP        Closed
ANV Global Services                Stone Point Capital LLC               Current

Apex Credit Partners               Barings Global Advisers Limited       Closed
Jefferies Finance LLC
Arch Street CLO Ltd.               First Eagle Alternative Credit, LLC   Current
First Eagle Private Credit
NewStar Arlington Senior Loan
    Program LLC
NewStar Berkeley Fund CLO LLC
NewStar Exeter Fund CLO LLC
NewStar Fairfield Fund Clo Ltd.
Arizona, State of, Department of   Arizona Department of Child Safety    Current
    Revenue
Aspen Specialty Insurance Co.      AEPF III 34 S.à r.l.                  Current
                                   Apollo Capital Management, L.P.       Current
                                   Apollo Global Management, Inc.        Current
                                   Apollo Management International       Current
                                      LLP
                                   Apollo Principal Holdings IX LP       Current
                                   Marc Rowan                            Current
                                   Martin Kelly                          Former
                                   MidCap Financial Services, LLC        Closed
Asset Management Technologies      MRI Software EMEA Limited             Current
   LLC
                                   MRI Software LLC                      Current
                                   MRI Software Ltd.                     Current
Asset Management Technologies      GI Partners                           Current
   LLC
                                   Richard Magnuson                      Current
AXA XL                             AXA Real Estate Investment            Current
                                       Managers UK Ltd.
                                   AXA REIM SGP                          Current
                                   Maestro Health                        Current
                                   XL Global Services, Inc.              Closed
   Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 73 of 94




                                 Name of Entity and/or Affiliate of
    Name of Entity Searched                                           Status
                                    Entity, that is a K&E Client
Bank of America Corp.            Bank of America Corporation          Current
Bank of America NA               Bank of America Merrill Lynch        Current
Bank of America Retail Group     Bank of America Securities Ltd.      Current
                                 Bank of America, N.A.                Current
                                 Benjamin Klein                       Current
                                 Merrill Lynch, Pierce, Fenner &      Closed
                                    Smith, Inc.
Barclays Bank plc                Barclays                             Current
Baycity Alternative Investment   Nuveen Alternatives Advisors, LLC    Closed
   Funds SICAV-SIF-Baycity US
   Senior Loan Fund
DDRTC Core Retail Fund LLC
Nuveen Fund
SCOF-2 Ltd.
Symphony Asset Management
TCI-Symphony CLO
Black Diamond Capital            Rodney S. Cohen                      Current
    Management
Blackstone Debt Advisors (GSO    BCP (Singapore) VI Cayman            Closed
    Capital Partners)                Acquisition Co. Ltd.
Blackstone Group Inc.            BCP VIII, L.P.                       Current
Dorchester Park CLO Designated   Bilal Khan                           Former
    Activity Co.
Emerson Park CLO Ltd.            Blackstone Alternative Asset         Closed
                                     Management LP
Excel Trust LP                   Blackstone Alternative Credit        Current
                                     Advisors LP
GSO Capital Partners LP          Blackstone Alternative Solutions     Closed
                                     LLC
Seneca Park CLO Ltd.             Blackstone Asia                      Current
Thacher Park CLO Ltd.            Blackstone CQP Holdco LP             Current
                                 Blackstone Family Real Estate        Current
                                     Partnership (Offshore) VIISMD
                                     L.P.
                                 Blackstone Family Real Estate        Current
                                     Partnership Europe IV-SMD
                                     L.P.
                                 Blackstone Group, The                Current
                                 Blackstone Infrastructure Partners   Current
Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 74 of 94




                           Name of Entity and/or Affiliate of
Name of Entity Searched                                          Status
                              Entity, that is a K&E Client
                           Blackstone ISG-I Advisors LLC         Current
                           Blackstone ISG-II Advisors LLC        Current
                           Blackstone Life Sciences Advisors     Current
                               LLC
                           Blackstone Management Partners        Current
                               LLC
                           Blackstone Mortgage Trust Inc.        Current
                           Blackstone Property Partners LP       Current
                           Blackstone Real Estate                Closed
                           Blackstone Real Estate Advisors       Current
                           Blackstone Real Estate Advisors, LP   Current
                           Blackstone Real Estate Holdings       Current
                               (Offshore) VII-NQ L.P.
                           Blackstone Real Estate Holdings       Current
                               (Offshore) Vll-NQ - ESC L.P.
                           Blackstone Real Estate Holdings       Current
                               Europe IV-NQ ESC L.P.
                           Blackstone Real Estate Partners       Current
                           Blackstone Real Estate Partners       Closed
                               (Asia) Limited
                           Blackstone Real Estate Partners       Current
                               (Offshore) Vll.F-NQ L.P.
                           Blackstone Real Estate Partners       Current
                               (Offshore) Vll.TE.1-8-NQ L.P.
                           Blackstone Real Estate Partners       Current
                               (Offshore) Vll-NQ L.P.
                           Blackstone Real Estate Partners       Current
                               Europe IV-NQ L.P.
                           Blackstone Real Estate Partners       Current
                               Limited
                           Blackstone Real Estate Special        Current
                               Situations Advisors LLC
                           Blackstone Singapore Pte Ltd.         Current
                           Blackstone Strategic Capital          Closed
                               Holdings
                           Blackstone Strategic Capital          Current
                               Holdings L.P.
                           Blackstone Strategic Opportunity      Current
                               Fund
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 75 of 94




                                       Name of Entity and/or Affiliate of
    Name of Entity Searched                                                 Status
                                          Entity, that is a K&E Client
                                      Blackstone Strategic Partners         Current
                                      Blackstone Tactical Opportunities     Closed
                                      Blackstone Tactical Opportunities     Current
                                          Advisors LLC
                                      David I. Foley                        Current
                                      GSO Capital Opportunities Fund III    Closed
                                          LP
                                      GSO Capital Partners                  Current
                                      GSO Capital Partners International    Closed
                                          LLP
                                      GSO Capital Partners LP               Current
                                      John-Paul Munfa                       Current
                                      Jonathan Korngold                     Closed
                                      Prakash A. Melwani                    Current
                                      Strategic Partners Fund Solutions     Current
                                      The Blackstone Group                  Current
                                      The Blackstone Group International    Current
                                          Partners LLP
                                      Vikram Suresh                         Current
Blue Cross & Blue Shield of Florida   Blue Cross and Blue Shield of         Closed
    Inc.                                  Florida
Blue Cross & Blue Shield of North     Blue Cross and Blue Shield of North   Current
    Carolina                              Carolina
BMO Harris Bank NA                    Bank of Montreal                      Closed
                                      BMO Capital Markets                   Closed
                                      BMO Capital Markets Corp.             Closed
                                      BMO Harris Bank NA                    Closed
                                      BMO Nesbitt Burns Inc.                Closed
BNP Paribas Asset Management          Bank of the West                      Closed
    United States
BNPP IP CLO                           BNP Paribas Securities (Asia) Ltd.    Closed
Brahmin Leather Works Inc.            Markel Corporation                    Current
Evanston Insurance Co.                Markel Ventures, Inc.                 Current
California Street CLO IX LP           The Travelers Companies, Inc.         Current
Travelers Cos. Inc., The
Travelers P&C Co. of America
Carlyle Investment                    Carlyle Asia Growth Partners IV LP    Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 76 of 94




                                  Name of Entity and/or Affiliate of
     Name of Entity Searched                                           Status
                                      Entity, that is a K&E Client
                                  Carlyle Asia Investment Advisors     Current
                                      Limited
                                  Carlyle Aviation Fund Management     Current
                                      LLC
                                  Carlyle Energy Mezzanine             Closed
                                      Opportunities Fund II, L.P.
                                  Carlyle Global Credit Investment     Closed
                                      Management LLC
                                  Carlyle Group, The                   Current
                                  Carlyle Infrastructure Fund, L.P.    Current
                                  Carlyle Investment Management        Closed
                                      LLC
                                  CECP Advisors LLP                    Current
                                  The Carlyle Group                    Current
Carolina Place LLC                Altera Infrastructure L.P.           Current
GGP Ivanhoe II Inc.               Brookfield Asset Management Inc.     Current
GGP LP                            Brookfield Asset Management, LLC     Current
GGPLP, LLC                        Brookfield Business Partners LP      Current
Hoover Mall Ltd. LLC              Brookfield Infrastructure Credit     Current
                                      Fund
Oaks Mall Gainesville LP          Brookfield Infrastructure Fund       Closed
Oaktree Capital Management LP     Brookfield Infrastructure Group      Closed
                                      LLC
Pecanland Mall LLC                Brookfield Special Opportunities     Current
                                      LLC
River Hills Mall                  Brookfield Strategic Real Estate     Closed
                                      Partners III
Riverchase Business Association   BSREP II Bermuda GP L.P.             Closed
    Inc.
Riverchase Land Acquisition LLC   GFI Energy Group of Oaktree          Current
                                      Capital Management
RPI Greenville Mall LP            GGPLP, LLC                           Closed
RSE Independence LLC              Jordon Kruse                         Current
Shoppes at River Crossing LLC     Matthew Wilson                       Current
Urban Shopping Centers LP         Oaktree Acquisition Corp.            Current
Valley Hills Mall LLC             Oaktree Acquisition Corp. II         Current
                                  Oaktree Capital Management, L.P.     Current
                                  Oaktree Maritime Finance II, LLC     Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 77 of 94




                                 Name of Entity and/or Affiliate of
     Name of Entity Searched                                          Status
                                    Entity, that is a K&E Client
                                 Oaktree Middle-Market Direct         Current
                                     Lending Unlevered JPN-A 2017
                                     Fund, L.P
                                 Oaktree Power Opportunities Fund     Closed
                                     V, L.P.
                                 Oaktree Special Situations Group     Closed
                                 Oaktree Strategic Credit             Current
                                 Ronald N. Beck                       Former
                                 Stephen Kaplan                       Closed
Cary Towne Center Property LLC   CBL & Associates Limited             Closed
                                     Partnership
CBL & Associates LP              CBL & Associates Properties, Inc.    Closed
CBL-T-C LLC
CBL-TRS Joint Venture LLC
Coolsprings Mall LLC
CW Joint Venture LLC
FL 1527 Public Improvement Fee
Foothills Mall Equities LLC
JG Winston-Salem LLC
LB UBS 2006 C1 Triangle Town
    Boulevard LLC
Lebcon Associates Ltd.
Mall of South Carolina LP
Port Orange I LLC
Turtle Creek LP
Westgate Mall LP
Cent CLO                         The Lionstone Group                  Current
Columbia Cent CLO Advisors LLC
Columbia Funds Series Trust
Columbia Management Investment
    Advisers LLC
Chanel Inc.                      Chanel SARL                          Current
                                 John Galantic                        Current
City National Rochdale Fixed     BlueBay Asset Management             Current
    Income Opportunities Fund        Services Ltd.
City National Rochdale Funds     RBC Wealth Management                Current
Cleco Power LLC                  Cleco Corporate Holdings LLC         Current
Cole Credit Property Trust IV    CIM Group LLC                        Closed
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 78 of 94




                                      Name of Entity and/or Affiliate of
    Name of Entity Searched                                                   Status
                                        Entity, that is a K&E Client
Cole Operating Partnership IV LP
Columbia Casualty Co.                 Consolidated Container Company          Closed
                                      Continental Casualty Company            Current
Corporate Capital Markets             CBRE Caledon Capital                    Closed
                                         Management
Mansfield Shops at Broad LLC          CBRE Global Investors, Inc.             Current
Credit Suisse First Boston Mortgage   Credit Suisse (Hong Kong) Limited       Current
   Securities Corp. Commercial
   Mortgage Pass
                                      Credit Suisse AG                        Current
                                      Credit Suisse AG, Executive Board       Current
                                      Credit Suisse Group AG                  Current
                                      Credit Suisse Group AG, Executive       Current
                                          Board
                                      Credit Suisse International             Current
                                      Credit Suisse Securities (USA) LLC      Current
                                      Credit Suisse Securities Europe Ltd.    Current
Cutwater Holdings LLC                 Alcentra Limited                        Current
Insight North America LLC             Mellon Stud Ventures                    Current
CVC Credit Partners                   CVC Advisers Limited                    Current
                                      CVC Capital Partners Advisory           Closed
                                          (U.S.) Inc.
                                      CVC Credit Partners, LLC                Current
                                      CVC European Equity V Limited           Current
Deloitte Tax LLP                      Clare Boardman and Adrian Peter         Current
                                          Berry, as Joint Administrators of
                                          Mamas & Papas (Retail)
                                          Limited
                                      Deloitte Consulting LLP                 Current
                                      Deloitte LLP                            Current
                                      Deloitte Tax LLP                        Current
                                      Deloitte USA LLP                        Current
Deutsche Asset Management Inc.        DB U.S. Financial Markets               Current
   Syndicated Loans From Flagship
   Capital Corp.
                                      Deutsche Bank                           Closed
                                      Deutsche Bank AG                        Current
                                      Deutsche Bank AG, London Branch         Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 79 of 94




                                 Name of Entity and/or Affiliate of
     Name of Entity Searched                                          Status
                                    Entity, that is a K&E Client
                                 Deutsche Bank AG, New York           Current
                                    Branch
                                 Deutsche Bank Americas Holding       Current
                                    Corp.
                                 Deutsche Bank Securities Inc.        Current
                                 Deutsche Bank Trust Co. Americas     Current
                                 Deutsche Bank Trust Corp.            Current
Dominion Energy North Carolina   Daniel Carro                         Closed
Dominion Energy South Carolina   Dominion Energy Questar              Closed
                                    Corporation
Dominion Energy West Virginia    Dominion Energy Services, Inc.       Closed
                                 PSNC Blue Ridge Corporation          Closed
                                 PSNC Cardinal Pipeline Company       Closed
                                 Public Service Company of North      Closed
                                    Carolina, Inc.
                                 SCANA Corporation                    Closed
                                 South Carolina Electric & Gas        Closed
                                    Company
Duke Energy Corp.                Duke Energy Corporation              Closed
Piedmont Natural Gas
EAF Complan II-Private Debt      Seema Khanna                         Current
UBS AG                           UBS AG, Hong Kong Branch             Closed
                                 UBS AG, London Branch                Current
                                 UBS Asset Management Funds           Current
                                     Limited
                                 UBS Financial Services, Inc.         Closed
                                 UBS Global Asset Management Inc.     Closed
                                 UBS Hedge Fund Solutions LLC         Closed
                                 UBS Investment Bank                  Current
                                 UBS O'Connor LLC                     Current
                                 UBS Securities Hong Kong Ltd.        Closed
                                 UBS Securities LLC                   Current
                                 UBS Warburg                          Current
Engie Insight Services Inc.      ENGIE Energy Services Holdings       Closed
                                     Northeast LLC
Engie Resources                  OpTerra Energy Group                 Closed
Ernst & Young LLP                Ernst & Young Canada                 Closed
Evercore Inc.                    Evercore Inc.                        Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 80 of 94




                                     Name of Entity and/or Affiliate of
     Name of Entity Searched                                              Status
                                       Entity, that is a K&E Client
Evercore LLC
Exelon Strategic Credit Holdings     Exelon Corporation                   Current
   LLC
                                     William A. Von Hoene, Jr.            Current
Flatiron CLO 2015-1 Ltd.             New York Life Insurance Company      Current
MainStay Funds Trust
NYL Investors LLC
Florida Power & Light Co.            ClearSky Power & Technology          Closed
                                        Fund I LLC
Gulf Power Co.                       NextEra Energy Constructors LLC      Current
                                     NextEra Energy Inc.                  Current
                                     NextEra Energy Marketing LLC         Current
                                     NextEra Energy Operating Services    Current
                                        LLC
                                     NextEra Energy Project               Current
                                        Management LLC
                                     NextEra Energy Resources, LLC        Current
                                     NextEra Energy Transmission          Current
                                        Southwest LLC
                                     NextEra Energy, Inc.                 Current
FS KKR Capital Corp.                 KKR Asia Limited                     Current
KKR & Co. Inc.                       KKR Credit Advisors (EMEA) LLP       Current
KKR CLO                              KKR Credit Advisors (UK) LLP         Closed
PCOP II Topco Intermediate B LP      KKR Credit Advisors (US) LLC         Current
Prisma SPC Holdings Ltd.             KKR Real Estate Select Trust Inc.    Current
Strategic Credit Opportunities       KKR REPA AIV-2, L.P.                 Closed
    Partners LLC
Tactical Value SPN - Global Credit   Kohlberg Kravis Roberts & Co. LP     Current
    Opportunities LP
                                     Pillarstone Europe LLP               Closed
                                     Pillarstone Italy S.p.A.             Current
FS KKR Capital Corp.                 Franklin Square Energy and Power     Closed
                                          Fund
Strategic Credit Opportunities       FS Energy & Power Fund               Current
    Partners LLC
Georgia, State of, Department of     State of Georgia                     Current
   Revenue
GIC Special Investments Pte. Ltd.    EDBI Pte Ltd.                        Closed
Katriona Investment Pte. Ltd.        GIC Infra Holdings Pte Ltd.          Current
   Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 81 of 94




                                   Name of Entity and/or Affiliate of
    Name of Entity Searched                                              Status
                                      Entity, that is a K&E Client
                                   GIC Private Markets Private           Current
                                      Limited
                                   GIC Pte. Ltd.                         Current
                                   GIC Real Estate Inc.                  Current
                                   P3 Group S.à r.l.                     Current
                                   Temasek Capital Private Ltd.          Current
                                   Vertex Venture Holdings Ltd.          Closed
Goldman Sachs Trust II - Goldman   Aavid Thermalloy                      Closed
   Sachs Multi-Manager Non-Core
   Fixed Income Fund
                                   Goldman Sachs                         Current
                                   Goldman Sachs & Co. LLC               Current
                                   Goldman Sachs (Asia) LLC              Current
                                   Goldman Sachs Asset Management        Current
                                      International Ltd.
                                   Goldman Sachs Group Inc., The         Current
                                   Goldman Sachs Group, Merchant         Current
                                      Banking Division
                                   Goldman Sachs International Bank      Current
                                   Goldman Sachs International Ltd.      Current
                                   Goldman Sachs MB Services             Closed
                                      Limited
                                   Goldman Sachs PIA                     Current
                                   Goldman Sachs Trust Company of        Current
                                      Delaware
                                   West Street Infrastructure Partners   Closed
Grant Thornton LLP                 Grant Thornton International Ltd.     Current
Guggenheim Partners Investment     Guggenheim Corporate Funding          Current
   Management LLC                     LLC
Hamilton Finance LLC               Guggenheim Credit Services, LLC       Current
Hempstead II CLO Ltd.              Guggenheim Life and Annuity           Current
                                      Company
NZCG Funding Ltd.                  Guggenheim Partners Investment        Current
                                      Management LLC
Salem Fields CLO Ltd.              Guggenheim Securities LLC             Current
Seven Sticks CLO Ltd.
South Dock Funding Designated
    Activity Co.
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 82 of 94




                                      Name of Entity and/or Affiliate of
     Name of Entity Searched                                                Status
                                        Entity, that is a K&E Client
Strategic Credit Opportunities
    Partners LLC
Wilshire Institutional Master Fund
    SPC - Guggenheim Alpha
    Segregated Portfolio
Hanesbrands Inc.                      Hanesbrands Inc.                      Closed
Hines Global REIT 2615 Medical        Hines                                 Current
   Center Parkway LLC
                                      HMS Income Fund, Inc.                 Closed
Hupps Mill Plaza Associates LLC       Cushman & Wakefield, Inc.             Current
IBM Corp.                             IBM Canada Ltd.                       Closed
                                      IBM Corporation                       Current
                                      International Business Machines       Current
                                           Corp.
                                      Red Hat, Inc.                         Current
iCrossing Inc.                        Sarah Mishurov                        Former
Illinois, State of, Department of     Illinois Executive Ethics             Current
     Revenue                               Commission
                                      Illinois Torture Inquiry and Relief   Current
                                           Commission
                                      Office of the Governor, State of      Current
                                           Illinois
Intel Retirement Plans Collective     Christian Wolff                       Closed
    Investment Trust
                                      Intel Capital Corp.                   Closed
                                      Intel Corporation                     Current
                                      Peter Kuo, Ker Zhang, Timothy         Current
                                          Chen, Foster Chiang
Izod Men's                            Calvin Klein, Inc.                    Current
Jefferies Finance LLC                 Jefferies Finance LLC                 Current
Jefferies Leveraged Credit Products   Jefferies Hong Kong Limited           Current
    LLC
JFIN CLO
Jones Lang LaSalle Americas Inc.      Jones Lang LaSalle Income             Current
                                         Property Trust, Inc.
TM Northlake Mall LP                  LaSalle Investment Management         Current
                                      LaSalle Investment Management /       Current
                                         Jones Lang LaSalle Group
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 83 of 94




                               Name of Entity and/or Affiliate of
     Name of Entity Searched                                        Status
                                   Entity, that is a K&E Client
Kentucky Utilities Co.         Kentucky Utilities Co.               Closed
Old Dominion Power Co.         LG&E and KU Energy LLC               Current
Latham & Watkins LLP           Robert J. Frances                    Current
Lazard Ltd.                    Lazard Group LLC                     Closed
                               Lazard Ltd.                          Closed
                               Lazard, Freres & Co.                 Current
                               The Edgewater Funds                  Current
LF Centennial Pte. Ltd.        Adam Berns                           Current
                               Alan D. Yang                         Current
                               Daniel J. Ward                       Current
                               GLP Capital Partners LP              Current
                               GLP CP Properties LLC                Current
                               GLP Lava (Czech Republic) SRO        Current
                               GLP Lilac (Czech Republic) SRO       Current
                               GLP Lime (Czech Republic) SRO        Current
                               GLP Maritime GP SP Zoo Adonia        Current
                                   Spk
                               GLP Pte Ltd.                         Current
                               GLP Senec 1 (Slovakia) SRO           Current
                               GLP Senec 2 (Slovakia) SRO           Current
                               GLP Senec 3 (Slovakia) SRO           Current
                               GLP Senec 5 (Slovakia) SRO           Current
                               GLP Senec 6 (Slovakia) SRO           Current
                               GLP Senec 7 (Slovakia) SRO           Current
                               GLP US Management Holdings II        Current
                                   LLC
                               GLP US Management LLC                Current
                               Li & Fung Limited                    Current
Lloyd's of London              Lloyd's America, Inc.                Current
Medtronic Holdings SARL        Mazor Robotics Ltd.                  Closed
                               Medtronic Inc.                       Current
                               Medtronic plc                        Current
                               Medtronic Sofamor Danek Inc.         Current
MGF Sourcing LLC               MGF Sourcing Holdings, Limited       Current
Sycamore Partners              Peter T. Morrow                      Current
                               Stefan Kaluzny                       Current
                               Sycamore Partners (Co-Invest) LLC    Closed
                               Sycamore Partners A LP               Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 84 of 94




                                     Name of Entity and/or Affiliate of
    Name of Entity Searched                                               Status
                                        Entity, that is a K&E Client
                                     Sycamore Partners Associates Co-     Closed
                                        Invest, Inc.
                                     Sycamore Partners Associates         Closed
                                        Investments LP
                                     Sycamore Partners Associates LP      Closed
                                     Sycamore Partners Associates-C, LP   Closed
                                     Sycamore Partners II, LP             Current
                                     Sycamore Partners III LP             Current
                                     Sycamore Partners Management,        Current
                                        L.P.
                                     Sycamore Partners Torrid, LLC        Closed
                                     Sycamore Partners, LP                Closed
Midtown Acquisitions LP              Davidson Kempner                     Current
                                     Davidson Kempner European            Current
                                        Partners LLP
                                     Davidson Kempner Partners            Current
Minnesota, State of, Department of   Minnesota Department of Human        Current
   Revenue                              Rights
                                     Minnesota, State of, Office of the   Current
                                        Attorney General
MonPower                             FirstEnergy Corporation              Closed
Potomac Edison
Morgan Stanley Bank NA               AMLI/BPMT Towne Square               Current
                                         Partnership
Morgan Stanley Senior Funding Inc.   Morgan Stanley & Co. LLC             Closed
                                     Morgan Stanley AIP GP LP             Current
                                     Morgan Stanley Asia Limited          Current
                                     Morgan Stanley Infrastructure Inc.   Current
                                     Morgan Stanley Infrastructure        Current
                                         Partners
                                     Morgan Stanley Investment            Current
                                         Management Limited
                                     Morgan Stanley Mezzanine Partners    Current
                                     Morgan Stanley Real Estate           Current
                                         Investing
                                     Morgan, Stanley & Co.                Current
                                     MS MCC Highland LLC                  Closed
                                     Prime Property Fund                  Current
                                     Stefano Corsi                        Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 85 of 94




                                    Name of Entity and/or Affiliate of
    Name of Entity Searched                                              Status
                                       Entity, that is a K&E Client
Nationwide Mutual Insurance Co.     Nationwide Mutual Insurance          Current
                                       Company
Scottsdale Insurance Co.            Veterinary Pet Insurance Company     Closed
New York City Police Pension Fund   NYC Department of Small Business     Closed
                                       Services
New York, State of, Sales Tax       Empire State Development             Current
  Processing
                                    State of New York                    Closed
Newark BSL CLO 1 Ltd.               Prudential Insurance Company of      Closed
                                        America
Prisa LHC LLC
Prudential Insurance
Nike USA Inc.                       Nike, Inc.                           Current
Nikko AM Global Investments         Sumitomo Mitsui Banking Corp.        Current
    (Cayman) - Hyfi Aquamarine
    Loan Fund
Nomura Corporate Funding            Nomura Asset Acceptance              Closed
  Americas LLC                         Corporation
                                    Nomura Corporate Funding             Current
                                       Americas LLC
                                    Nomura Credit & Capital Inc.         Closed
                                    Nomura Holding America, Inc.         Closed
                                    Nomura Home Equity Loan, Inc.        Closed
                                    Nomura International (Hong Kong)     Former
                                       Limited
                                    Nomura Securities International,     Current
                                       Inc.
ONE Jeanswear Group LLC             Premier Brands Group LLC             Current
Oxford Retail Holding LLC           OMERS Administration Corp.           Closed
                                    OMERS Capital Asian                  Closed
                                       Oppurtunities Corporation
                                    OMERS Capital European               Closed
                                       Oppurtunities Corporation
                                    OMERS Capital US Buyout Funds I      Closed
                                       Inc.
                                    OMERS Capital US Buyout Funds        Closed
                                       II Inc.
                                    OMERS Infrastructure                 Closed
                                       Management, Inc.
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 86 of 94




                                   Name of Entity and/or Affiliate of
     Name of Entity Searched                                             Status
                                      Entity, that is a K&E Client
                                   OMERS Private Equality Venture        Closed
                                      Funds II Inc.
                                   OMERS Private Equity Inc.             Closed
OZLM                               Sculptor Capital LP                   Closed
Sculptor Capital LP
Paradigm Tax Group LLC             Michael Chou                          Closed
                                   The Riverside Company                 Former
Paul, Weiss, Rifkind, Wharton &    John C. Godfrey                       Current
   Garrison LLP
Pennsylvania, Commonwealth of,     Office of the General Counsel of      Current
   Department of Revenue               Pennsylvania
                                   Office of the Governor of             Current
                                       Pennsylvania
                                   Office of the Secretary of State of   Current
                                       Pennsylvania
                                   Pennsylvania Higher Education         Current
                                       Assistance Agency
                                   Pennsylvania, Commonwealth of,        Current
                                       Office of the Secretary
Performics Inc.                    Lion Re: Sources, Inc.                Current
PineBridge Investments             FWD Group Management Holdings         Current
                                       Limited
                                   FWD Life Insurance Company            Current
                                       (Bermuda) Limited
                                   Pacific Century Group Holdings HK     Current
                                       Limited
                                   PCCW Limited                          Former
                                   Richard Li                            Current
PJT Partners LP                    PJT Partners (UK) Limited             Current

                                   PJT Partners Holdings LP              Closed
PricewaterhouseCoopers LLP         PricewaterhouseCoopers Hong           Closed
                                       Kong Limited
                                   PricewaterhouseCoopers Limited        Closed
                                   PricewaterhouseCoopers LLP            Current
                                   PricewaterhouseCoopers LLP            Closed
                                       Ontario
Principal Diversified Real Asset   Principal Enhanced Property Fund      Closed
    CIT
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 87 of 94




                                      Name of Entity and/or Affiliate of
     Name of Entity Searched                                                Status
                                          Entity, that is a K&E Client
Principal Funds Inc. - Diversified    Principal Enhanced Property Fund      Current
    Real Asset Fund                       LP
                                      Principal Real Estate Investors LLC   Current
Provident Life & Accident             Unum Tax                              Current
    Insurance Co.
Richline Group                        Berkshire Hathaway Energy Co.         Closed
                                      BNSF Railway                          Current
                                      Precision Castparts Corp.             Closed
Safety National Casualty Corp.        HCC Insurance Holdings, Inc.          Current
Tokio Marine HCC                      HCC Life Insurance Company            Closed
                                      HCC Specialty Insurance Company       Closed
                                      HCC Specialty Underwriters, Inc.      Closed
                                      Houston Casualty Company              Closed
Tata America International Corp.      Tata America International            Closed
                                          Corporation
                                      Tata Consultancy Services Ltd.        Closed

Texas, State of, Comptroller          Greg Abbott, as Governor of Texas     Closed
Texas, State of, Comptroller Public   State of Texas                        Closed
   Accounts
TXU Energy                            Vistra Energy Corp.                   Current
U.S. Bank NA                          U.S. Bank National Association        Closed

                                      US Bancorp                            Closed

United States, Government of the,     Congresswoman Zoe Lofgren             Closed
    Department of Homeland
    Security
United States, Government of the,     Konstantina Diamantopoulos            Former
    Department of the Treasury
United States, Government of the,     Orly Godfrey                          Current
    Department of the Treasury,
    Internal Revenue Service
                                      Robert J. Quigley                     Former



                                      United States Department of           Closed
                                          Homeland Security
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 88 of 94




                                  Name of Entity and/or Affiliate of
    Name of Entity Searched                                            Status
                                      Entity, that is a K&E Client
                                  United States District Court         Current
                                      Northern District of Illinois,
                                      Racial Justice Diversity
                                      Committee
Virginia, Commonwealth of         M. Kirkland Cox                      Closed

Virginia, Commonwealth of,        Virginia House of Delegates          Closed
    Comptroller
Virginia, Commonwealth of,
    Department of Taxation
W.R. Berkley Corp.                W.R. Berkley Corporation             Current

Washington Gas                    WGL Holdings, Inc.                   Current

Waste Management National         USA Waste of California, Inc.        Closed
  Services Inc.
Water Service Corp. of Kentucky   British Columbia Investment          Current
                                       Management Corp.
                                  QuadReal Property Group Limited      Current
                                       Partnership
Wellfleet Credit Partners LLC     Brian Ramsay                         Current
                                  Edmund J. Feeley                     Former
                                  Littlejohn & Co., LLC                Current
                                  Littlejohn Associates IV, LLC        Current
                                  Littlejohn Associates V, LLC         Current
                                  Littlejohn Holdings Manager, LLC     Current
                                  Littlejohn Holdings, LLC             Current
                                  Littlejohn Opportunities GP LLC      Current
                                  Michael Kaplan                       Former
                                  Michael Klein                        Current
                                  Pinnacle Midstream II LLC            Current
                                  Richard Maybaum                      Current
                                  Robert Davis                         Current
                                  Steven G. Raich                      Former
                                  Tony Miranda                         Former
                                  Wellfleet Credit Partners LLC        Current
    Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 89 of 94




                                      Name of Entity and/or Affiliate of
     Name of Entity Searched                                               Status
                                        Entity, that is a K&E Client
Wells Fargo Bank NA                  Jon Kossow                            Current
Wells Fargo Capital Finance Inc.     Wells Fargo Bank, N.A.                Current

                                     Wells Fargo Securities LLC            Closed

Wisconsin, State of, Department of   Wisconsin Legislature                 Closed
   Revenue
Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 90 of 94




                           EXHIBIT B

                        Langley Declaration
             Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 91 of 94




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                      )
    In re:                                                            ) Chapter 11
                                                                      )
                           1
    BELK, INC., et al.,                                               ) Case No. 21-30630 (MI)
                                                                      )
                               Reorganized Debtors.                   ) (Jointly Administered)
                                                                      )

                    DECLARATION OF WILLIAM LANGLEY IN SUPPORT
                   OF THE REORGANIZED DEBTOR’S APPLICATION FOR
                 THE ENTRY OF AN ORDER AUTHORIZING THE RETENTION
                   AND EMPLOYMENT OF KIRKLAND & ELLIS LLP AND
               KIRKLAND & ELLIS INTERNATIONAL LLP AS ATTORNEYS FOR
             THE REORGANIZED DEBTORS EFFECTIVE AS OF FEBRUARY 23, 2021

             I, William Langley, Chief Financial Officer, of Belk, Inc., being duly sworn, state the

following under penalty of perjury:

             1.   I am the Chief Financial Officer of Belk, Inc., located at 2801 West Tyvola Road,

Charlotte, North Carolina 28217.

             2.   I submit this declaration (this “Declaration”) in support of the Reorganized Debtors’

Application for Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis

LLP as Attorneys for the Reorganized Debtors Effective as of February 23, 2021 (the

“Application”). 2 Except as otherwise noted, I have personal knowledge of the matters set forth

herein.




1      A complete list of each of the Reorganized Debtors in these chapter 11 cases may be obtained on the website of
       the Reorganized Debtors’ claims and noticing agent at https://cases.primeclerk.com/belk. The location of the
       Reorganized Debtors’ service address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
2      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 92 of 94




                                The Debtors’ Selection of Counsel

       3.      The Debtors recognize that a comprehensive review process is necessary when

selecting and managing chapter 11 counsel to ensure that bankruptcy professionals are subject to

the same client-driven     market forces, scrutiny,      and accountability     as professionals    in

non-bankruptcy engagements.

       4.      To that end, the review process utilized by the Debtors here assessed potential

counsel based on their expertise in the relevant legal issues and in similar proceedings. Kirkland

has represented Belk, Inc. and certain of its affiliates in various corporate and debt financ ing

transactions and is familiar with the Debtors’ business operations.

       5.      Ultimately, the Debtors retained Kirkland because of its extensive experience in

corporate reorganizations, both out-of-court and under chapter 11 of the Bankruptcy Code. More

specifically, Kirkland is and was familiar with the Debtors’ business operations and many of the

potential legal issues that might have arisen in the context of these chapter 11 cases. I believe that

Kirkland is and was both well qualified and uniquely able to represent the Debtor in these chapter

11 cases in an efficient and timely manner.

                                           Rate Structure

       6.      In my capacity as Chief Financial Officer, I am responsible for supervising outside

counsel retained by the Debtors in the ordinary course of business.      Kirkland has informed the

Debtors that its rates for bankruptcy representations are comparable to the rates Kirkland charges

for non-bankruptcy representations. As discussed below, I am also responsible for reviewing the

statements regularly submitted by Kirkland, and can confirm that the rates Kirkland charged the

Debtors in the prepetition period are the same as the rates Kirkland will charge the Reorganized

Debtors in the postpetition period.


                                                  2
       Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 93 of 94




                                           Cost Supervision

           7.     The Debtors have approved the prospective budget and staffing plan for the period

from February 23, 2021 to March 2, 2021, recognizing that in the course of a large chapter 11 case

like these chapter 11 cases, it is possible that there may be a number of unforeseen fees and

expenses that will need to be addressed by the Debtors and Kirkland.            The Debtors further

recognize that it is their responsibility to monitor closely the billing practices of their counsel to

ensure the fees and expenses paid by the estate remain consistent with the Debtors’ expectations

and the exigencies of the chapter 11 cases. The Reorganized Debtors will continue to review the

statements that Kirkland regularly submits.

           8.     As they did prepetition, the Reorganized Debtors will continue to bring discipline,

predictability,   client involvement,    and accountability   to the counsel fees and expenses

reimbursement process. While every chapter 11 case is unique, these budgets provided guidance

on the periods of time involved, the level of the attorneys and professionals that worked on various

matters, and projections of average hourly rates for the attorneys and professionals for various

matters.


                                 [Remainder of Page Intentionally Left Blank]




                                                   3
      Case 21-30630 Document 153 Filed in TXSB on 03/08/21 Page 94 of 94




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

 Dated: March 8, 2021                               Respectfully submitted,

                                                  /s/ William Langley
                                                 Name: William Langley
                                                 Title: Chief Financial Officer




                                                4
